Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 1 of 56




                     EXHIBIT 1
                    Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 2 of 56
      '()*+ÿ(-ÿ'(..(/ÿ01234ÿ(-ÿ056137218563ÿ'()/+9                                      ÿ7!"ÿ¾ÿ!#ÿ5¿$ÿ8»¼
                    :*631ÿ;6<646(/
7239849&ÿ831
                   =>?>@ÿ=B?CDÿEFCCG                                               Xdddadd
                                                                    1¹#¹!ºÿ8»¼½ÿ
                                                                    51185384&ÿ831
 HIJKLJMÿOPQRKL                                                       [LffOÿgRQ^Pÿ_RJZhÿJ]R]
7239849&ÿ35501                                                    51185384&ÿ35501
 X^YQYÿ                                                               cdaÿKULOMJ`MÿOM]ÿ
     LLW
       JPJZ
        O_`LVÿ
           Q^ÿ[Q
              TRLJKU
                ÿabcÿQ\]ÿ
                    da                                                TUIfR\LfTUIRÿTRÿaiadc
7239849&ÿ831                                                     51185384&ÿ831
 SPOLTUÿVLQMV
7239849&ÿ35501                                                    51185384&ÿ35501
 eWXRYÿ
     QM_
       IQ`W
        JO__R`
           `Q^^U
              ÿTÿfRJ
                RÿacLÿ
                    ccX
7239849&ÿ831                                                     51185384&ÿ831
 MRWWVÿVLQMV
7239849&ÿ35501                                                    51185384&ÿ35501
 eWXRYÿ
     QM_
       IQ`W
        JO__R`
           `Q^^U
              ÿTÿfRJ
                RÿacLÿ
                    ccX
4432ÿ810ÿÿ7239849         4432ÿ810ÿÿ51185384     18 1184ÿÿ3 498
               c                                a               s '(.8136/+                02+6+6(/ÿmn+6(/                  r(+6n2ÿ(-ÿm88231
                                                                  k*6+ÿ(-ÿl)..(/4          :*3/4-2*ÿo*(.ÿp+52*ÿq)*6476n+6(/4
384ÿ98ÿ840j10           04ÿ70 03
  tuvwvvvxvvÿ(*ÿ1244           m*z6+*3+6(/         y344ÿ:(*+                               '(..2*n2                      l2++12.2/+
                               q)*9                l3<6/|4ÿmn+6(/                          y6/(*ÿ'()*+ÿm88231            y6/(*4
s y(*2ÿ+53/ÿtuvwvvvxvv         r(/{q)*9            02+6+6(/                                l+3+)+(*9ÿm882314             k~;~l)*<6<31
                             s p+52*} KfROOÿRKMIPJ
 3 1ÿ471ÿ385ÿ51
  KaÿÿKfROOÿRKMIPJ
 43440ÿ3 9ÿ0ÿ3 1ÿÿ3 498


0123415ÿ718598 ÿ3 1 ÿ294ÿÿ3 1ÿ37498ÿ385ÿ5 14ÿ810                                                9ÿ3 1ÿ1 4ÿ4
                                                                                                          05983498ÿ0510%
                                                                                                                    1       8
                                                              2µ¶·¸·¸
                                                                ¬­ÿ̄°±²³´
:pÿ:ÿ0 p:prp:m }
6/719ÿ2/+2*ÿ.9ÿ38823*3/n2ÿ(/ÿz2531-ÿ(-ÿ0136/+6--~02+6+6(/2*~m882113/+}HIJKLJMÿOPQRKLÿhÿSPOL
                                                                       MRWWVÿVLQMVÿhÿHIZMPQÿ
                                                                                            TUÿVLQMVÿhÿ
                                                                                            OMLHLJOPJÿhÿROU
0382*4ÿ.39ÿz2ÿ42*<27ÿ3+ÿ+52ÿ377*244ÿ42+ÿ-(*+5ÿz21(ªx
831ÿÿ7239849&«714949810&«377122384&ÿ344081                  35501
 QIKURQ\ÿOULJZRJ                                                     cbbdÿfRZLOUPQLÿOM]
                                                                     [LOMÿ_fPPWgILf\ÿWIÿeYXY
781ÿ810                          3ÿ810
 XebcXaYXd                       ciae
 7011ÿ04ÿ95184993498ÿ8ÿ                                     1392ÿ35501
 idd                                                               ]
 983401ÿÿ9298 ÿ344081ÿ0ÿ7304ÿ                               5341ÿ94415ÿ
  ¡¢£¤ÿ¦¢§¨©£¨                                                     MhÿSÿdhÿXdXdhÿaabeÿ
                                               9832ÿ7ÿ3ÿÿÿ7!"ÿ#$
            Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 3 of 56


01234565ÿ4896ÿ1 ÿ34 8 68 9
ÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿ !ÿ"ÿ
ÿÿÿÿÿÿÿÿÿÿ#$%#ÿ&ÿ'()
ÿÿÿÿÿÿ*&!ÿ
ÿÿÿÿÿÿÿÿÿÿ+ÿ$%$%#!ÿ,ÿ
ÿÿÿÿÿÿÿÿÿÿ$%#ÿ&ÿ(((
ÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿ+ÿ$%$%#!ÿ,ÿ
ÿÿÿÿÿÿÿÿÿÿ$%#ÿ&ÿ(((
ÿÿÿÿÿ+ÿÿ
ÿÿÿÿÿÿÿÿÿÿ))ÿ!ÿÿ
ÿÿÿÿÿÿÿÿÿÿ&$%#!ÿ&ÿ'+
ÿÿÿÿÿ'ÿ!,ÿ
ÿÿÿÿÿÿÿÿÿÿ))ÿ!ÿÿ
ÿÿÿÿÿÿÿÿÿÿ&$%#!ÿ&ÿ'+
ÿÿÿÿÿ(ÿ$,ÿ,-$
ÿÿÿÿÿÿÿÿÿÿ(+ÿ&ÿÿ
ÿÿÿÿÿÿÿÿÿÿ&$%#!ÿ&ÿ''
ÿ
                    Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 4 of 56




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21840389
Notice of Service of Process                                                                            Date Processed: 08/04/2020

Primary Contact:           WF West - WF Bank
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       Wells Fargo Bank, National Association
                                              Entity ID Number 2013649
Entity Served:                                Wells Fargo Bank, N.A.
Title of Action:                              Vincent Sorace vs. Wells Fargo Bank, N.A.
Matter Name/ID:                               Vincent Sorace vs. Wells Fargo Bank, N.A. (10404444)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Philadelphia County Court of Common Pleas, PA
Case/Reference No:                            2007000334
Jurisdiction Served:                          South Dakota
Date Served on CSC:                           08/03/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Richard Shenkan
                                              248-562-1320
Client Requested Information:                 Matter Management User Groups: [LITIGATION Kadir-Kaghaz, Manijha (Auto)]
                                              Routing Rules (CSC): R1653
                                              Classification: Standard

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                        Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 5 of 56

      Court of Common Pleas of Philadel1~hia Coun~                                              -"-             For Prothonota   Use Onl   Docket Number .     -        s
                    Trial Division
                                                                                                      JULY 2020
                       Civil Cover Sheet                                       ~E.FIIIngNurntiec 2007010770
                                                                               11
                                                                                                                                                 ~-~
                                                                                                                                                          fO       4  ' i
                                                                                                                                                                        ~

PLAINTIFF'S NAME                                                                    DEFENDANT'S NAME
 VINCENT SORACE                                                                      WELLS FARGO BANK, N.A.

PLAINTIFF'S ADDRESS                                                                 DEFENDANT'S ADDRESS
 233 MONKEY WRENCH RD.                                                               601 CHESTNUT ST.
 GREENSBURG PA 15601                                                                 PHILADELPHIA PA 19106


PLAINTIFF'S NAME                                                                    DEFENDANTS NAME
 JOSEPH YERTY

PLAINTIFF'S ADDRESS                                                                 DEFENDANTS ADDRESS
 423 BRUMBAUGH LANE
 MARTINSBURG PA 16662

PLAINTIFF'S NAME                                                                    DEFENDANT'S NAME
 TAMMY YERTY

PLAINTIFF'S ADDRESS                                                                 DEFENDANT'S ADDRESS
 423 BRUMBAUGH LANE
 MARTINSBURG PA 16662

TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS             COMMENCEMENT OF ACTION

                                                     1                      •® Complaint                        ❑ Petition Action                ❑ Notice of Appeal
                   6                                                                x:
                                                             ~.           ~ ❑ Writ.of Summons
                                                                                            s
                                                                                                                ❑ Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS                     %        "`~ `-       ~              ~•':J'

                              ❑ Arbitration     ;  [YMassuTort -                 =m;t.._ -   ❑ Commerce                                           Settlement
❑ $50,000.00 orless           ❑ Jury            ~  ❑ Savi~fks`Action;;.,,'        `; ':      ❑ Minor Court Appeal                               ❑
                                                                                                                                                ❑ Minors
                                                                            >..              ❑`Statuto.ryAppeals                                ❑ W/D/Survival
® More than $50,000.00        ❑ Non-Jury.. ~~ ,    ❑~~Pefition'. t; ;,,.-.~,i~i•
                                                                 .:.:.... :. '. ~..~ :, ,-             ,•
                              ® Other: CLASS ACTI-ON : ';     ,.;—__ .... _.- ...... —..._......._..__
                                                                      _
CASE TYPE AND CODE
                                                                  {                                        ~
  Cl - CLASS ACTION

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                                      IS CASE SUBJECT TO
                                                                                                                                    COORDINATION ORDER7
                                                                           ~$~,'~           •          _                                        YES          NO


                                                                          JUL 07 2020
                                                                            M. BRYANT

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: VINCENT SORACE , JOSEPH YERTY ,
                                                                        TAMMY YERTY , VIKTOR STEVENSON , AS
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY    '                          ADDRESS

  RICHARD SHENKAN                                                                    6550 LAKESHORE ST.
                                                                                     WEST BLOOMFIELD MI 48323
PHONE NUMBER                            FAX NUMBER

  (248)562-1320                         (888)769-1774

SUPREME COURT IDENTIFICATION NO.                                                    E-MAIL ADDRESS

  79800                                                                              rshenkan@shenkanlaw.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                               DATE SUBMITTED

  RICHARD SHENKAN                                                                    Tuesday, July 07, 2020, 11:54 pm

                                                  FINAL COPY (Approved by the Prothonotary C:lerK)
          Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 6 of 56



COMPLETE LIST OF PLAINTIFFS:
    1. VINCENT SORACE
         233 MONKEY WRENCH RD.
         GREENSBURG PA 15601
    2. JOSEPH YERTY
         423 BRUMBAUGH LANE
         MARTINSBURG PA 16662
    3. TAMMY YERTY
         423 BRUMBAUGH LANE
         MARTINSBURG PA 16662
    4. VIKTOR STEVENSON
         3100 CHARTIERS AVE.
         PITTSBURGH PA 15214
    5. ASHLEY YATES
         3100 CHARTIERS AVE.
         PITTSBURGH PA 15214
    6. KIMBERLY SOLOMON-ROBINSON
         2614 SAMPSON ST.
         PITTSBURGH PA 15235
                Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 7 of 56




    ,                                                          •                       /~®~~~~~~~~\
                                                                                                s ta~ r the
                                        IN THE COURT OF CONIlVION PLEASFi l ed ~                     :ords
                                     PHILADELPHIA COUNTY, PENNSYLV~~ ~                                PM
                 d1NC•EN`TiS012A-OE~~OSBPH-Y-ERTr,
                 TAMMY YERTY, JAMES ZARONSKY, )
                 LINDA ZARONSKY, VIKTOR                )' CIVIL ACTION
                 STEVENSON, ASHLEY YATES,              )
                 and KIlVIBERLY SOLOMON-ROBINSON, )
                 individually and on behalf of a class )     JIIRY TRIAL DEMANDED
                 of similarly situated persons,        )
                                                    .      )
                                  Plainti.ffs,             }       Counsel of Record for. Plaintiffs: '.
                                                           }       Richard Shenkan
                 V.                                        )       Shenkan Injury Lawyers, LLC.
                                                           }       6550 Lakeshore St.
                                                           )       West Bloomfield, MI 48323
                 WELLS FARGO BANK, N.A.,                   }       T: (248) 562-1320
                                                           )       F: (888) 769-1774
                                  De€endant                )       rshenkan@shenkanlaw.com
          _                                                )
,                                                          )
                     NOTICE TO PLEAD                       )
        To Defendants: You are hereby notified to file a   )
        written response to the within pleading within     )
        twenty (20) days of service hereof or a judgment   }
        may be ente     gainst yo .                        )
                                                           1
Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 8 of 56




                                              gL



                                                             JA!




                                                                                    . FPV
                                   rA




                                                                           ch,
                                                                   ~ ~: ~ ~^~ ~ A
                                                   ZA
                                                    0
                                                    .
                                        43.


                                                        'R
              Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 9 of 56




                                           CLASS ACTION COMPLAINT

              Vincent Sorace, Joseph and Tammy Yerty, James Zaronsky, Linda Zaronsky, Viktor

     Stevenson, Ashley Yates, and Kimberly Solomon-Robinson (collectively known as "PlaintifPs"), on

     behalf of themselves individually and all others similarly situated, hereby file this Complaint against

     Wells Fargo Bank, N.A. and allege as follows:

                                                1. INTRODUCTION

              1.       Plaintiffs bring this consumer class action on behalf of themselves and similarly

     situated people who have had their vehicle repossessed in Pennsylvania. This action seeks monetary

     relief in the form of minimum statutory damages, which is expressly permitted "reeardless of anv

     iniury that nzay have resulted," through the Uniform Commercial Code ("UCC"), independently,

     and in pari materia with the Motor Vehicle Sales Finance Act ("MVSFA1),1 due to Defendant's

     systematic failure to comply with the strict statutory requirements relating to Post-Repossession

     Corisumer Disclosure Notices ("Notices of Repossession").

                                                    II.      PARTIES

             2.       Plaintiff Vincent Sorace is an adult individuai residing at 233 Monkey.Wrench

    .Road, Greensburg, PA 15601.

             3.       Plaintiffs Joseph Yerry and Tammy Yerry are adult individuals .who reside at 423

    Brumbaugh Lane, Martinsburg, PA 16662.

             4.       Plaintiffs James Zaronsky and Linda Zaronsky are adult individuals . residing at

    ' 20 South Shupe St, Mount Pleasant, PA 15666.
,




    1 TheMVSFA was originally found in Chapter 7 of Title 69 of Purdon's Statutes. In 2014, it was repealed and recodified
    in Chapter 62 of Title 12 o£Pennsylvania Consolidated Statates. .
                                                            2         ~


                                                                                                            Case ID: 200700334
           Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 10 of 56




            5.      Plaintiffs Viktor Stevenson and Ashley Yates are adult individuals residing at
;
    3100 Chartiers Ave., Pittsburgh, PA 15214.

            6.      Plaintiff Kimberly Solomon=Robinson is an adult' individual residing at 2614

    Sampson St., Pittsburgh, PA 15235.

            7.      All Plaintiffs had vehicles repossessed by Defendant (or its agent) in

    Pennsylvania.

            8.      Wells Fargo sent each Plaintiff a Notice of Repossession at an address in

    Pennsylvania.

            9.      Excluding the Yerty's and co-borrowers, We1is Fargo also sent each Plaintiff a

    Post-Sale Notice to an address in Pennsylvania.

            10.     Defendant Wells Fargo Bank, N.A. (hereafter "Wells Farg6") is a federally

    chartered bank.and is a subsidiary of Wells Fargo & Company.

                                                 III. 'VENUE

            11.     Wells Fargo regularly and systematically conducts business throughout

    Pennsylvania.

                         IV.     JURISDICTION LIMITED TO STATE COURT

      Plaintiffs 'crafted complaint to avoid Federal Jurisdiction, deliberately failing to plead facts
     su~cient to meet the requirements set forth in Spokeo, InG v Robins,136 S. Ct.1540 (2016);
               Ashcroft v Iqbal, 556 US 662,129 S. Ct.1937 (2009); and F.RC.P. Rule 8.
           .12.     This Court is an appropriate forum, since the Defendant does busiriess in this county.

           13.      As masters of their complaint, Plaintiffs are pezmitted to. crafft their complaint to avoid

    federal jurisdiction. Standard FiYe Ins. Co. v. Knowles, 568 U.S. 588, 595-96 (2013). This complaint

    is craffted to comply with the 1'ennsylvania Ru1es of Civil Procedure. They do not and are not intended

    to satisfy the Federal Court jurisdiction and pleading requirements.
                                                       3



                                                                                                  Case ID: 200700334
            Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 11 of 56




             14.     As said masters of their complaint, Plaintiffs explicitly and intentionally limit their

     relief to statutory minimum damages pursuant to 13 Pa.C.S. §9625(c)(2) which expressly permits a

     recovery to:consumers as a result of a secured .creditor's non-compliance regardless of whether or
Li

     not any'Representative Plaintiff or any Class Member suffered any hartn, capping the recovery to

     a formulaic figure as determined by a sum determined by adding the finance charge plus 10% of the

     amount financed.

             15. . Plaintiffs are not alleging that they or any of the-putative class members suffered any

     actual, particularized, concrete injury-in-fact or material risk of harm to confer Federal jurisdiction.

     Spokeo, Inc, v Robins, 136 S. Ct. 1540 (2016).

            16.     Plaintiifs have delz`berately drafted this pleading so that it does not satisfy the

     requirement of F.R.C.P. Rule 8 which requires that the pleading clearly state that Plaintiffs has

     sustained an ascertainable injury as set out in Ashcroft v. Iqbal, 556 LTS 662,129 S. Ct. 1937 (2009);

     See also, Hudson v. EaglemarkSay. Bank, 475 Fed.Appx. 423, 427 (3d. Cir. 2012).

            17.     Plaintiffs and all (putative) class members are not making any claim for a loss or

     seeking actual damages pursuant to 13 Pa. C.S. §9625(c)(1) or for any other relief pursuant to

     §9625(a).

            18.     Plaintiffs are not challenging Defendant's act of repossessing its chattel.

          ...19.    Rather, Plaintiffs challenge Defendant's concealed wrongdoings including, inter alia,

     Defendant's systematic s.ending of statutorily non-coinpliant Post-Repossession Disclosure Notices

     ("Notices of Repossession") which failed to inform the.debtor ofthe intended method of disposition,

     their redemption rights, and fees which resulted in an inaccurate redemption amount.




                                                                                                  Case ID: 200700334
         Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 12 of 56




         20.     This complaint does not, and is not intended to, include any allegations or inferences

that any Representative Plaintiff or (putative) class member paid any Redemption Fee, Personal

Property Fee or Storage Fee, or suffered any actual injury-in-fact or material risk of harm as a result

of any Redemption Fee, Personal Property Fee or Storage Fee, or as a result of an inaccurate

redemption amount stated in the challenged Notices of Repossession.

                                         V. DEFTNITIONS

         21.    Administrative Fee: The term "Administrative Fee" refers to a fee that Wells

Fargo, a third parry.repossessor, and/or the auction selling the repossessed vehicle, charged or

would charge to debtors as a precondition to Reinstatement or Redemption.

         22.    Collector-Reaossessor: The term "Collector-Repossessor" means, pursuant to

12 Pa.C.S.A.§6202:

      (1) A person who, as an independent contractor and not as a regular employee ofan instalhnent
      seller or a sales finance company, collects payments on installment sale contracts or
     .repossesses motor vehicles that are the subject of installment sale contracts.
      (2) The term excludes the following:
              (i) A duly constituted public official or an attorney at law acting in an official capacity.
              (ii) A Iicensed seller or licensed sales finance company making collections or
              repossessions on installment sale contracts, if the seller or sales finance company:
                (A) was previousiy a holder; or
                (B) was not a holder but occasionally makes coilections or repossessions for other
                iicensed sellers or licensed sales finance companies.

         23.    Debtor: The terxn "Debtor" is "A: (1) person having an interest, other than a security

interest or other lien, in the collateral, whether or not the person is an obligor .. ." See, 13 Pa. C.S.A.

§9102.

         24.    Good Faith: The term "Good Faith" means honesty in fact and the observance of.

reasonable commercial standards of fair dealing. 13 Pa.C.S.A. §1201; See, "Obligation of Good

Faith" below.
                                                   5



                                                                                              Case ID: 200700334
                Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 13 of 56




                25. . Motor VehicIe: Except as otherwise stated, the terna "Motor Vehicle" means a
         device in which, upon which, or by which a person or property is or may be transported or

    ~    drawn upon a public highway, including an automobile, a truck, a sports utility vehicle, a van,
        a minivan, a camper, a recreational vehicle, a motorcycle, or a truck. For purposes of thzs
        Complaint, the term is not intended to include a semitrailer .or,manufactured home.
                26.     Notice of Renossession: The term "Notice of Repossession" refers to a post-
        repossession consumer disclosure notice and has the same meaning as the tenn "notification of
        disposition" in 13 Pa.C.S.A. §§9611, 9613, and 9614 and as "notice of repossession"- in 12
        Pa.C.S.A. §625.4. Wells Fargo used at least one standardized, uniform form,throughout the Cl'ass
        Period. The only information modified in the Notices of Repossession that is unique to each
        customer consists of arnounts, personally identifiable information, unique data pertaining to the
        repossessed vehicle, the customer's Ioan information, and the date after which the disposition .
        of the chattel is to occur.
                27.     Obliaation of Good Faith: Tlie term "Obligation of Good Faith" refers to the
4


        requirement that "[e]very contract or duty within this title imposes an obligation of good faith in its
        performance and enforcement." 13 Pa. C.S.A. §1304.
              .28.      Obligor: The term "Obligor" refers to "A person that, with respect to an obligation

:       secured by a security interest in or an agricultural lien on the collateral: (1) owes payment or other
        peiformance of the obligation; (2) has provided property :other than the collateral to secure payment
        or other performance of the obligation; or, (3) is otherwise accountable in whole or in part for
        payment or other performance of the obligation. The term does not include.any issuer or nominated

        person under a letter of credit.

                                                         6



                                                                                                  Case ID: 200700334
               Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 14 of 56




                29.    Personal Properiy Fee: The term "Personal Property Fee" refers' to a fee which

        Wells Fargo and/or a third party repossessor, and/or the auction selling the repossessed vehicle

        would charge typically as a precondition .to regaining possession of the personal belongings

        contained in the repossessed vehicle, to redeenung their vehicle, and/or reinstating their 1oan.

                30.    Post-SaIe Notle,g: The term "Post-Sale Notice" is a post-sale consumer

        disclosure notice which has 'the same meaning as the term "Explanation of Calculation of

        Surplus or Deficiency" in Section 9616 of the UCC. 13 Pa. C.S.A. §9616. Thi s term also refers

        to the "deficiency notice" required by 12 Pa.C.S.A.§6261(d) (Emphasis added). The only

        information modified in Post Sale Notices that is unique to each customer consists of

        amounts, personally identifiable iriformation, unique data pertaining to the repossessed vehicle,

    :   the customer's loan information, and dates.

               31.- Redeem/Redemp 'an: Unless stated otherwise, the term "Redemption" means a

        "buy back" of the repossessed vehicle by terminating the contract upon payment of the unpaid

        porfion of the amount financed and the finance charge; plus late charges, and reimbursement of

        reasonable expenses. incurred by Wells Fargo attributed to the retaking, repairing and storing the

        repossessed vehicle, and any other amounts Iawfully due under the contract or permitted by law. 12

        Pa.C.S.A. §6259..

               32.     Reinstatement: The term "Reinstatement" refers.to a borrower's reinstatement of.

        the loan secured by the repossessed vehicle.

               33.    Redemption Fee: The term "Redemption Fee" refers to a fee that Wells Fargo and/or

        a third party (a repossessor, repo5session broker, and/or vehicle auction) charges debtors. as a



.                               .                                   .     .
                                                        7


                                                                                                 Case ID: 200700334
       Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 15 of 56




precondition to redeem (buy back) his/her/their repossessed vehicle or to facilitate the reinstatement

of the vehicle Ioan. This fee is sornetimes referred to as a"cure fee."

        34.       Reinstatement Fee: The term "Reinstatement Fee" refers to a fee charged to a

borrower to reinstate his/her/their loan after repossession.

        35.       Schumer Box: The term "Schurner box" is a table with a standardized format

that discloses the rates, fees, terms and conditions of a credit card or other iending agreement

as required under the federal Truth in Lending Act (TILA).

        36.       Storage Fee / Storage Egnense: The term "Storage Fee" or "Storage Expense" is

a fee assessed to debtors for the storage of the repossessed vehicle.

                                           VI. FACTS

       37.        After repossessing Sorace's vehicle on or about July 22, 2014, Wells Fargo sent

or caused to be sent Sorace a Notice of Reposs.ession which is attached as Exhibit 1.

       38.        After rcpossessing Kimberly Solomon-Robinson's vehicle on or about November 3,         0



2017; Wells Fargo sent her a Notice of Repossession attached hereto as Exhibit 2.

       39.        After Wells Fargo repossessed James and Linda Zaronskys' vehicle on or about

August of 2014; Viktor Stevenson's and Ashley Yates's vehicle on or about July 5, 2016; and

Joseph and Tammy Yertys' vehicle in or about Ju1y of 2014, Wells Fargo sent them a Notice of

Repossession.

       40.        Plaintiffs presently do not have a copy of the Notices o£ Repossession sent to

James and Linda Zaronsky, Viktor Stevenson, Ashley Yates, and Joseph and Tammy Yerry.

Copies of these documents are within the possession of the Defendant and will be obtained in

discov.ery. It is believed and averred that the Notices of Repossession sent each of them are the

              .
                                                 8


                                                                                         Case ID: 200700334.
                Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 16 of 56




          same or substantially similar as the form notice sent to Vincent Sorace and/or Kimberiy

          Solomon-Robinson (other than personal information).

              Wells Fargo's Systemic Inaccurate Disclosure ofDisnosition ot'Repossessed Vehicles

                 41. . The Notices of Repossession at issue stated that the repossessed vehicle would

    `.    be sold at a"private sa1e." A private sale is typically a wholesale auction at which the public is

          not invited to attend and place a bid on vehicles.

                 42.       This material statement regarding the intended disposition (public or private

          sale) of these vehicles was systematically not true. All 'the repossessed vehicles of these

          named PlaintifPs (except the Yerty's repossessed vehicle) were sold at the Manheim

          Auction at 3905 Jackson Pike Grove City, OH 43123, which is a public auction.

                . 43. A public auction is an_auction at whichthe debtor (as a member of the public)

          could attend and bid for the purchase oftheir repossessed vehicle.

                 44.       Wells Fargo systematicallyfailed to inform the Public Auction Class Members

          that their vehicles were being sold at a public sale, and the date and time of that sa1e, as

         required by 13 Pa. C.S. §9.614.

          Wells Fargo's ,S`ystemic Failure to Disclose all Fees and Exnenses Associated with Redemvtion

                45.        The Notice of Repossession sent.to all Plaintiffs also failed to inform them of a

         . Storage Fee, a Redemption Fee, a Reinstatement Fee, an Administrative Fee, and/or a Personal

         Property Fee that would have been.required to have been paid as a precondition to the retrieval

         of their personal affects, the redemption of the repoasessed vehicles, or the re'instatement of

         `-their loans, in addition to the reinstatement or redeinption amount stated in the Notice of

:        Repossession..

                       .
                                                          9


                                                                                                Case ID: 200700334
      Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 17 of 56




       46.    Wells Fargo (or its broker) had arrangements with the repossessor, repossession

broker, and/or auction ' permitting the assessment of a Storage . Fee, Redemption Fee,

Reinstatement Fee, Administrative Fee, and/or Personal Property Fee that would be required to

be paid by the borrower tb these third parties in addition to the reinstatement and redemptian

amounts stated in the Notice of Repossession. In the alternative, Wells Fargo had knowledge of

and consented to the assessment of such fees.

       47.    Because these fees weie not. disclosed in the Notice of Repossession, the total

amounts due for redemption and/or reinstatement in the Notice were not accurate.

       48.    Further, these fees were not actual, necessary, or reasonable expenses as they

were not expenses incurred by Wells Fargo.

         Wells FErgo's Systemic Failure to Accurately Disclose Redemntion Period

       49.    Exciuding the YerEys' repossessed vehicle, Wells transported all other

Plaintiffs' and class members' vehicles to the Manheim Auction or another auction prior to

the expiration of the expiration of fifteen (15) days from the date of the Notice of

Repossession, the minimum redemption period as proscribed accordi.ng to 12 Pa. C.S.

§6259(a).

      50.    The Notice of Repossession sent or caused to be sent to the Plainti£fs and

class members also failed to properly inform them that they had the absolute right to redeem

theirvehicle up until the date of the salepursuant to 13 Pa. C.S. §9623. The Noti.ce instead

improperiy limited the amount of time to redeem.

      51.    In this regard, theNotices of Repossession stated:




                                             10


                                                                                   Case :ID: 200700334
      Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 18 of 56




               B. To Redeem the Vehicle Pay the amount shown below as the
               "Redemption Amount Total Due" within 15 days of the date of
               this Notice.

                           Wells Fargo's Systemic Failure to.4ccurately
                          Disclose Rizht to Redemntion and Reinstatement'

       52.     The Notice of .Repossession sent to aI1 class members was unreasonably

confusing for the following reasons:

       (a) It included conflicting statements that the borrower could get the vehicles back "by
           paying us the full amount you owe (not just the past due payments), including our
           expenses permitted by law," and later stating that the borrower can get their vehicle
           back by either paying the full,amount owed or by paying the past due payments;
           and/or,

       (b) It uses the terms reinstate and redeem interchangeably and/or appears to include
           "redeem" within the scope of "ireinstate," when these are separate terms and
           processes. In this regard, the notice states:

                  You may reinstate your ContracttSecurity Asreement. To get
                  the vehicle back, follow instructions in either Sections A
                  [Notice of Right to Reinstate] or B[To Redeem the Vehicle].

                    Wells Fareo's Svstemic Post-Sale Notices Deficiencies

       53.     Wells Fargo sent a Post-Sale Notice to Solomon-Robinson on or about December

 24, 2017 zhibit 3 and Vincent Sorace on or about July 24, 2014 Exhibit 4, but it did not

 mail the Post-Sale Notice by registered or certified mail in violation of 12

 Pa.C.S.A.§6261(d)(the "installment seller or'holder shall deliver in person or send by registered

 or certified mail to the last known address of the buyer a deficiency notice... ").

      54.     As a matter of policy and practice, at all relevant times, Wells Fargo did not send

 a Post-Sale Notice to the Representative Plaintiffs by registered or certified mail (excluding

 Joseph and Tammy Yerry who reinstated their loan) or the Post-Sale.



                                 ~              II



                                                                                         Case ID: 200700334
          Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 19 of 56




           55. . Tn addition, Wells Fargo failed to send a separately addressed Post-Sale Notice to co-

      obligors, i.n violation of 13 Pa.C.S. §9616, despite the fact that Wells Fargo held each of them

      liable for any deficiency balance arising from the sale of the repossessed vehicle.

                       Wells' Systemic Use o f Unlicensed Renossession Brokers

           56.     Wells Fargo contracted with Victory Recovery Services, Inc. ("Victory") of 4657

    Thompson.Mill Rd., Buford, GA 30518 to arrange for the repossession of the Yerty's vehicle.

~          57.     Victory is a company incorporated in Georgia that is neither registered to conduct

    business in Pennsylvania nor licensed as a repossession broker iri the Commonwealth.

           58.    - Victory sub-contracted with a iocal repossessor, A1 Recovery and Towing ("A1

    Recovery") of 6514 Route US 15N, Selinsgrove, PA 17870 to perform the repossession of the

    Yerrys' vehicle.

           59.    The Yerty's travelled to A1 Recovery to reinstate their loan.

          -60.    The Yertys reinstated their loan in order to get their vehicle back.

           61.    Defendant failed to inform the Yerrys in their Notice of Repossession that they

    would be charged a Storage Fee, Reinstatement Fee (a/k/a "cure fee"), and Personal Property

    Fee in connection with the Reinstatement of their loan.

          62.     Wells Fargo had .an undisclosed arrangement with - Victory and other

    repossession .brokers and repossessors in Pennsylvania fo permit them and/or its/their

    subcontractors to assess its borrowers (the Plaintiffs and the putative class) these fees in

    conxiection with Reinstatements and/or Redemptions and/or the . retrieval of their personal

    possessions left in.the repossessed vehicle.
       Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 20 of 56




                                     VII.    GOVERNING LAW

                           The UCC and MVSFA must be read in nari materia

        63.     Repossessors of vehicles; such as Wells Fargo, are required to comply with both. the

UCC and MVSFA; 12 Pa.C.S.A. §6201, et seq., which must be applied in pari matet-ia. Industrial

Yalley Bank & Tnrst Co. v. Na,sh, 349 Pa. Super. 27, 502 A.2d 1254 (1985); Coy v Ford- Motor

Credit Co., 422 Pa. Super. 76, 79, 618 A.2d 1024,1025 (1993); Cosgpove v. Citizens Auto. Finance,

Inc., 2011 WL 3740809 at *1 (E.D. Pa. 2011); Whiteman v Degnan Chevrolet; Inc., 217 Pa. Super

424, 272 A.2d 244 (1970); McCall v DYive Ftnancial Services, L.P., et al., January Terai, 5(2009).

        64.     "Statutes or parts of statutes are in pari mateYia when they relate to the same persons

or things or to the same class of persons or things" 1 Pa. C.S. §1932(a). "Statutes in paYi materia

.shall be construed together, ifpossible,.as one statute." 1 Pa. C.S. §1932(b).

        65.     Both the UCC and MVSFA set forth notice requiremeiits for secured parries who

repossess other than by legal process. Therefore, tliese statutes clearly relate. to the same persons or

things andJor to the same class of persons or things, debtors whose vehicles were repossessed outside

the judicial process.

        66.    Further, Comment 9 to 13 Pa.C.S.A.§9620 states:

                Applicability of Other Law. This section does not purport to regulate
                all aspects of the transaction by which a secured party may become
               .the owner of collateral previously owned by the debtor. For example, .
                a secured ~ party,'s acceptance of a motor vehicle in satisfaction of
                secured obligations may require compliance with the applicable motor
                vehicle certificate-of-title law. State legislatures should conforrn those
                laws so that they mesh well with this section and Section 9-610, and
                courts should construe those laws and this section harmoniously. A
                secured party's acceptance of collateral in the possession of the debtor
               ' also may implicate statutes dealing with a seller's retention of
                possession of goods sold.

                                                 13



                                                                                             Case ID: 200700334
      Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 21 of 56




       67.      Comment 9 specifically directs courts to construe UCC provisions "harmoniously,"

i.e. in pari materia, with other laws that regulate secured transactions. The MVSFA is such a law.

                               VIII. STATUTORY VIOLATIONS

                                      A. Notices of Reaossession

       68.      In the course of the repossession and disposition process, Wells Fargo had a statutory

obligation to provide. a"reasonable authenticated notification of disposition" (i.e. `Notice of

Repossession") of the collateral, containing important mandatory information about the repossession

and intended disposition of the vehicle. 13 Pa.C.S.A. §961.1, §9614, and 12 Pa.C.S.A. §6254.

       69.      The Notices of Repossession sent to Plaintiffs and class members by Wells Fargo

vlolated the UCC, independently, and the UCC and MVSFA in par-i materia by:

             (i) Failing to state that the borrower had the absolute right to redeem the vehicle up
                 until the date of the sale, in violation of 13 Pa.C.S.A.§9623;

             (ii) Including conflicting statements that the borrower could get the vehicles back "by
                  paying us the full amount you owe (not just the past due payments), including our
                  expenses permitted by law," and also stating that the borrowers can get their
                  vehicles back by either paying the full amount owed or by paying the past due
                  payments. These conflicting statements are especially confusing to typical
                  consumers such as Plaintiffs and class members. This was a violation of 12 Pa.C.S.
                  §6254(c)(1) requiring an itemized statement of the amount required to redeem or
                  reinstate and 13 Pa.C.S. §9614(l)(ii) requiring a description of liabiiity;

             (iii) Using the terms reinstate and redeem interchangeably. These terms are not
                    synonymous. The UCC states that a Redemptiori is "fulfillment of all obligations
                    secured by the collateral, and the reasonable expenses and attorney fees..." 13
                  . Pa.C.S. 9623. "Reinstatement" is to restore to the previous position (see e.g.
                    B1ack's Law Dictionary), 'and in this situation, means restoring the loan back to
                    good standing by payment of all late payments, interest, and expenses:

          (iv) Failing to state all expenses andlor fees that a borrower who reinstated their loan
               or redeemed their vehicle or retrieved their personal. property would be required to
               pay. As a result,, the required amounts for redemption and reinstatement listed in
               the Notice of Repossession were - inaccurate, in violation of 12


                                                14


                                                                                         Case ID: 200700334
              Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 22 of 56




                             Pa.C.S.A.§6254(c)(2), 13 Pa.C.S. §9613 (as incorporated into §9614), and 13
                             Pa.C.S. §9614);z

                    (v)      F—ailing to accurateiy state~t e met od ofintended—disposition anc~failure to state
                             the time and . place of the public disposition of the repossessed vehicle in violation
                             of 13 Pa.C.S.A.§9614(1)(i)) (which incorporates 13 Pa.C.S.A.§9613(1)(v)).
                i

                70.       Because of these defects, the Notices of Repossession violated the UCC,

        independently, by violating §9.611, §9613, §9614, and §9623 and the UCC and 1ViVSFA in pari

        materia by violating 12 Pa.C.S.A.§6254(c)(2) and (6).

                                         B. Undisclosed andlor Unincurired Fees

                71.       As a rnatter of uniform practice, all Class Members who reinstated or redeemed

        their vehicles were charged undisclosed fees, including a Storage' Fee, a Redemption Fee, a

        Reinstatement Fee, an . Administrative Fee, and/or a Personal Property Fee, as a further

        precondition to ,the recovery of their vehicle and/or the personal belongings left in the vehicle.

               72. . These were improper fees (not expenses incurred by Well Fargo) which were not

     disclosed in the Notice of Repossession nor permitted by statate.

               73.        These fees do not constitute "the reasonable ex~enses of retaking, holding, preparing

     for disposition, processing and disposing" of the collateral incurred by the Bank, as required by 13

     Pa.C.S. §9615(a)(1). 13 Pa.C.S. §9623(b)(2) allows a debtor to redeem his vehicle by tendering,

    inteY alia, the reasonable expenses and attorney fees described"in Pa.C.S. §9615(a)(1). The above

    expenses were not "reasonable" as they..were, as a matter. of course, never incurred by VVells Fargo.

:   The collection of such amounts from Class Members as a condition of recovering their vehicies or a



    Z "[S]ections 9613 and 9614 of the UCC ... provide that, in a consumer goods transaction, before a secured party may
     dispose of or sell the collateral following a debtor's default, the secured party must send the debtor a notice, setting
     forth ... (4) the amount that must be.paid to the. secured party to redeem the collateral." Cubler v. Trumark, 83 A.3d
    '235 (I'a. Super. 2013), fn. 1.
                                                              15



                                                                                                                Case ID: 200700334
            Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 23 of 56




     precondition to regaining access to their personal possessions was a violation of both 13 Pa.C,S.

     §9615(a)(1) and 13 Pa.C.S. §9623(b)(2). ,

              74.      These fees were not actual, necessary and reasonable expenses, as required by 12

     Pa.C.S..§6256(2).

              75.      As a matter of a standardized policy and practice, while Wells Fargo did not directly

     charge these fees, it had actual knowledge that these illegal fees (not expenses) were being assessed

     by third parties. It authorized third parties to assess these fees to its borrowers and facilitated the

     collection of these fees.

              76.     This deceptive and unfair practice had the effect of imposing a non-consensual lien

    on the personal property owned by Class Members which neither Wells Fargo nor any third party

    had a right to assert.

                                                  C. Post-Sale Notice

             77.      For Plaintiffs and Class Members who were sent a Post-Sale Notice any time after

    December 1, 2014,3 the MVSFA requires that within 30 days after the sale of a repossessed vehicle,

    the "installment seller or holder shall deliver.in person or send by registered or cerrtified mail to the

    last known address of the buyer a deficiency notice..." 12 Pa.C.S.A.§6261(d).

             78.     As a matter of policy and practice of non-compliance, Wells Fargo did not send the

    Post-Sale Notices by registered or certified mail.

'            79.     Wells Fargo- also failed to send a separately addressed Post-Sale Notice to each co-

    borrower by registered or certified mail, as was required.




3 Effective   December 1, 2014, the MVSFA was recodified at 12 Pa.C.S.A. §6201, et seq., in part setting forth the new
    requirement tbat Post-Sale Notices be sent in person or by registered or certified mail.
                                                           16


                                                                                                         Case ID: 200700334
               Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 24 of 56




                           D. Commercial Unreasonableness/Violation of Good Faith

                                                   1.      Standard

                 80.    There are two overarching principles that must guide a secured creditor's conduct

         in foreclosing on a vehicle loan and repossessing and selling a fmanced vehicle. First, all aspects

         of its conduct must be "commeicially reasonable," as required. by Section 9610(b). Section

         §9610(b) of the UCC requires that all aspects of the sale of a repossessed. vehicle must be

         commercially. reasonable. It further expressly prohibits the sale of the collateral if the sale is not '

         commercially reasonable: The statute states, in relevant part, as follows:

                        (b) Commercially reasonable disposition — Every aspect of a
    .                   disposition of collaterai, including the method, manner, time, place
                        and other terms, must be commercially reasonable. [Only] ~
                        commercially reasonable, a secured party may dispose of collateral by
                        public or private proceedings. ...
                        (Emphasis added).

'               81.     Second, regardless o£whether there is ultimately a reinstatement of the loan or a

        redemption or sale of the repossessed vehicle, a secured creditor must fulfill its Obligation of

        Good Faith to conduct itself honestly and observe reasonable commercial standards of fair

        dealing. See, 13 Pa. C. S§ 1201 and § 1304.

                           2:    Wells Fargo Acted Connmercially Unreasonably and
                                  in Violation of Its Oblieation of Good Faith

               '82.    The actions and. omissions'.by Wells Fargo averred above are commercially .

        .unreasonable in violation of 13 Pa.C.S.A.§9610(b) and/or are a violation of Wells Fargo's

        Obligation of Good Faith that it owes to Plaintiffs and class members,

               83.     Wells Fargo violated the Pennsylvania UCC as described herein, independently

        and in pari matet•ia with fhe 1VIVSFA, with regard to, inter alia; its Obligation of Good Faith




                                                                                                  Case ID: 200700334
       Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 25 of 56




and to proceed- in a commercially, reasonable manner, both of which are implied statutory duties

in those statutory schemes.

        84.     Wells Fargo also acted commercially unreasonably and in violation of 'its Obligation

of Good Faith by hiring Collector-Repossessors who were not licensed in Pennsylvania.

        85.     Victory Recovery Services, Inc. of 4657 Thompson Mill Rd., Buford, GA 30518, a

company incorporated in Georgia, is neither registered to conduct business in Pennsylvania nor is a

licensed as a Collector-Repossessor in the Commonwealth.

        86.     Collector-Repossessors are. required to be licensed in Pennsylvania when acting in

the capacity of principal, employee, agent, or broker. 12 Pa. C.S. §6211.

        87.    Wells Fargo knew or should have reasonably known that Victory was not licensed as

a Collector-Repossessor in Pennsylvania and failed to take reasonable conunercial steps to ascerEain

this information on behalf of Victory and other Collector-Repossessors it retains to perform or broker

repossessions in Pennsylvania.

                                         IX. . DAIVIAGES.

       .88.. 13 Pa. C:S.A. §9625(c)(2) allows consumer debtors such as Plaintiffs (and members

of the putative class) to recover statutory damages of not less than the credit service charge (finance

charge) -plus 10% of the .principal amoun't of the obligation -(amount financed) because Wells Fargo

"failed to comply with this chapter." These figures are readily determinable simply by a review of

the Schumer. Box of each Class Members' retail installment sales contract.

       89.. The Oflicial Comments to the UCC are entitled to - great weight under Pennsylvania

law.




                                                  :




                                                                                          Case ID: 200700334
           Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 26 of 56




             90.     Comment 4 to Section 9625 makes clear that these minimum statutory damages are

     intended to establish a secured party's liability for violations of, inter alia, the notice provisions in

    consumer goods transactions, and do not require any actual damages in order for a consumer to

    bring a claim €or statutory damages. That Comment states in.pertinent part:

                    44.   Minimum Damages in Consumer-Goods Transactions. ;
                    Subsection (c)(2) provides aminimum, statutory, damage recovery for
                    a debtor and secondary obligor in a consumer-goods transaction. It is
                    pattemed on former Section 9507(1) and is designed to ensure that
                    every noncompliance with the requirements of Part 6 in a consumer- .
                    goods transaction 'results in liability, regardless of any injury that
                    may have resulted. Official Comment to §9625(c)(2).

           91.       Plaintiffs and Class Members seek miniinum statutory damages pursuant to 13 Pa.

    C.S.A. §9625(c)(2).

           92.      PlaintifPs and the Post-Sale Notice Class Members also seek damages under Section

    9625(e)(5) which provides for $500 in statutory damages for each Post-Sale Notice violation, to each

    debtor/co-obligor separately.

                                  X. CLASS ACTION ALLEGATIONS

            93.     Plaintiffs bring this action on their own behalf and on'behalf of a class. designated

    pursuant to Pa.R.Civ.P. Rule 1701 et. seq.

           94.     Plaintiffs propose to define a class (hereafter "Notice of Repossession Class") as: All

    debtors, borrowers, and'obligors:

           (i) . Who entered into a retail installment sales contract for the financing
:                 of the purchase of a Motor Vehicle primarily used for personal, family
                  or household use; arid,. .

           (ii)    From whom Wells Fargo, as secured party, repossessed the Motoi
                   Vehicle or ordered it to be repossessed; and,

           (iii)   To whom . Wells Fargo sent a Notice of Repossession to a
                   Pennsylvania address at any tiine on or between six years prior to the
                                                                                                                        ,
                                                   19


                                                                                                Case ID: -2007003 34.
      Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 27 of 56




                filing of this complaint through the date of class certifica.tion, which
                was based on the same or substantively similar form as Exhibit 1 or
                2.

        95.     Plaintiffs propose to define a second class (hereafter "Public Auction Class") as: AIl

debtors, borrowers, and obligors:

        (i)     who entered into a retail installment sales contract for the financing o£
                the purchase of a Motor Vehicle primarily used for personal, family
                or household use;

        (ii)    from whom Wells Fargo, as secured party, repossessed the Motor
                Vehicle or ordered it to be repossessed;

        (ii) to whom Wells Fargo sent a Notice of Repossession to a Pennsylvania
                address, according to Wells Fargo's business records, at any time on
                or between six years prior to the filing of this Complaint through the
                date of class certification;

       (iii)   which stated that the repossessed vehicle would be sold at a private
               sale; and,

       (iv)    whose repossessed Motor Vehicle was offered for sale at the Manheim
               Ohio Auto Auction at a sale at which members of the general public
               iuere invited to attend or was advertised to the general public.

96.    Plaintiffs propose to define a third class (hereaffter "Hidden Fees Class") as: All borrowers,

debtors, and obligors:

       (i)     Who entered into a retail installment sales contract for the financing
               of the purchase of a Motor Vehicle primarily used for personal, family
               or household use;

       (ii)    from whom Wells Fargo, as secured party, repossessed the Motor
               Vehicle or ordered it to be repossessed;

       (iii) . whose Motor Vehicle was repossessed by a Collector-Repossessor
                who had an agreement with Wells Fargo or with Wells Fargo's
                repossession broker that authorized the assessment of a Storage Fee,
                a Redemption Fee, a Reinstatement Fee, an Administrative Fee,
                and/or a Personal Property Fee;
              Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 28 of 56




                (iv)     to whom Wells Fargo sent or caused to be sent a Notice of
                         Repossession to a Pennsyivania address at any time on or between six
                         years prior to.the filing of this Complaint through the date of class
                         cerfiicafion.

        97.     Plaintiffs propose to define a fourth class (hereafter "Uniicensed.Repossession Class") as:

        All debtors,,borrowers, and obligors:

               (i)       Who entered into a retail installment sales contract for the financing
                         of the purchase of a Motor Vehicle primarily used for personal, family
                         or household use;

               (ii)     from whom .We11s Fargo, as secured party, repossessed the Motor
-                       Vehicle or ordered it to be rcpossessed;

               (iii)    who at any time on or between six years prior to the filing of this
                        Compiaint through the date of class certification had their Motor
                        Vehicle repossessed in Pennsylvania by, or whose repossession in
                        Pennsylvania was brokered by, a third party who, at the time of the
                        repossession, did not hold a Collector-Repossessor license with the
                        Department of Banking and Securities of the Commonwealth of
                        Penusylvania.

        98.    Plaintiffs propose to def•ine a fifth class (hereafter "Post-Sale Notice Class") as: All debtors

        borrowers, and obligors:

               (i)     who entered into a retail installment sales contract for the financing of                  ,
                       the purchase of a Motor vehicle primarily used for personal, family or
                       household use;

    ~         (ii)     -whose Motor Vehicie was repossessed by Wells Fargo;

               (iii) :whose motoir vehicle was sold by Wells Fargo;
              (iv)     whose mailing address and/or whose co-obligor's mailirig address at
                       the time of the sale of the vehicle, according to Wells Fargo's business
                       records, was/were in Pennsylvania; and,

              (v) . to whose co-obligor on the Ioan Wells Fargo did not mail a separately
                    addressed Post-Sale Notice a$er the sale of the Motor Vehicle at any
                    time on or between siX years prior to the filing of this Complaint
                    through the .date of class certification; or,

                                                        21



                                                                                                   Cas.e ID: 200700334
               Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 29 of 56




                 (vi) to whom Wells Fargo did not sent a Post-Sale Notice by registered or
                        certified mail at any time on or after December 1, 201.4 through the
                        date of class certification.

                                                        Class Reuuirements

                99.         The size of each of the classes described in this pleading are so numerous that joinder

        of all members is impractical.

                100. The classes and any trial would be readily manageable as the claims relate to

        standardized policies and practices and notices based on standard forms.

                101. There are questions of law and fact common to the class, which predominate. These
    :                                                        '
        include but are not limited to the following questions:

                      (a)      Whether Plaintiffs and the Class obtained Motor Vehicle
                               financing through We11s Fargo and pledged their vehicle as
                               collateral;

                      (b)      Whether Wells Fargo or its agents repossessed the financed -
:                              vehicle or ordered it to be repossessed;

                    (c)        Whether Wells Fargo retained unlicensed Collector/Re;possessors
                               to broker or facilitate the repossessions of any Class Members and,
                               if such an act violates the UCC and/or the UCC and MVSFA in
                               pari materia; and,                                              -

                   (d)         Whether Wells Fargo sent a Notice of Repossession or Post-Sale
                               Notice within six years prior to the fiiing of the original complaint.

               102. .         The Representative Plaintiffs' claims are typical .of those of the class. All are

        based on the same factual and Iegal theories.
                                               i      All class members financed the purchase ofvehicles
                                                                                                .

        through. Wells Fargo and pledged their vehicle as collateral or had a consumer vehicle instaiment

        sales contract that was ass'igned to Wells Fargo.

               103. Wells Fargo declared a default on all loans of all Plaintiffs.and Class Members.




                                                                                                        Case ID: 200700334
                Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 30 of 56




                 104. The Notices of Repossession sent to . the Plaintiffs are based          on   the same or
      .     .


          substantively similar form as, and/or has the same statutory defects, as the notices that Wells Fargo

          sent to the members of the Notice of Repossession Class and Public Auction Class.

                 105.     Both the Yerty Plaintiffs and the class members in the Unlicensed Repossession

          Class had their vehicles repossessed in Pennsylvania by unlicensed party(ies).

                 lOb. The Post-Sale Notice sent to the Post-Sale Notice Class were not sent by registered

      or certified mail.

                 107. Plaintiffs will fairly and adequately represent and protect the interests of the classes.

                 108. T'he Plaintiffs are represented by counsel that is competent and experienced in both

      consumer protection and class action litigation.

                109. Plaintiffs have no conflict with class members in the maintenance of this action, and

     their claims are identical to or at least typical of claims of the Class Members.

                110.. A class action is superior to other available means for the fair and efficient

     adjudica.tion of this controversy since individual joinder of all Class Members is impracticable. This

     class actionrepresents the fairest and most efficient method of adjudicating this controversy.

                11 i. Because most class members either do not know that their•rights have been violated,

     could not economically justify the effort and expense required to litigate their individual claims or

     have iittle interest in or ability to prosecute an individual action due to the complexity of the issues ..

     involved in this litigation, a class action is the most practical proceeding in which they can recover.

;.              112. . Plaintiffs and the Class Members have substantive claims that are similar, if not

     identical, in all material respects. and will require proof of the. same kind and application of the same

     Iaw.


                                                        23                                            0




                                                                                                   Case ID: 200700334
       Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 31 of 56




         113. Wells Fargo has acted or refused to act on grounds generally applicable to the

 (putative) classes, thereby making appropriate final relief with respect to the classes.

         114. There are no unusual legal or factual issues which would cause case mariagement

 problems not normally and routinely handled in class actions.

         115. - Minimum statutory damages. can be .calculated easily and with mathematical

 precision and can be easily deteimined, fnter alia, by accessing the electronically stored records of

 Wel1s- Fargo.

         116. Plaintiffs seek no double iecovery for any claim.

         117. The questions of law and fact common to the classes predominate over any questions

affecting only individual members.

        11.8. The prosecution .o£ several separate actions by the members of the classes would

create a risk of inconsistent or varying adjudications. A class action will serve the goals of judicial

economy and ensure uniformity of decision:

                                              XI. CLAIMS

                                               COUNTI

    (NOTICE OF REPOSSESSION CLASS,PUBLIC AUCTION CLASS, HIDDEN FEES
               CLASS, AND UNLICENSED REPOSSESSION CLASS)

        ] 19. . Plaintiffs incorporate all preceding paragraphs as if fully set forth herein.

                                         A.      UCC ONLY

        120. Wells Fargo systematically sent Notices of Repossession wluch misstated the method

of intended disposition of the repossessed vehicles, stating that the Motor Vehicle would be ,sold at

a private sale but actually selling the vehicle at a public auction. This was a violation of.13 Pa.C.S.A.



                                                  24


                                                                                            Case ID: 200700334
        Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 32 of 56




  §9611and of §9614(1)(i) (which incorporates the intended method'of disposition requirement of.13

  Pa.C.S.A:§9613(1)(iii) for consumer sales).

          121. Wells Fargo systematically sent Notices of Repossession that failed to state the time

  and place ofthe public sale. This was in violation of 13 Pa.C.S.A. §9614(1)(i) (which incorporates

  the time and place of public disposition requirement of 13 Pa.C. S.A.§9613 (1)(v) for consunner sales).

          122. Wells Fargo systematically sent Notices of Repossession that failed to state that the

  PlaintifPs and class members had the right to redeem the vehicle up until the date of sale. This was

  a violation of 13 Pa.C.S.A. §9623.

          123. Wells Fargo systematically sent Notices of Repossession that failed to state the

  amount that must be paid to redeem the repossessed vehicle, in violation,of 13 Pa.C.S.. §9613 and

  9614 (per Cubler, supra, fii. 1).

                           B.         UCC AND MVSFA IN PARI MATERIA

         124. The MVSFA, specifically 12 Pa. C.S.A. §6254 and/or 69 P.S. §623(D), sets forth

 minimum statutory standards which set forth the nninimum conunercial reasonable standards as

 described in the UCC.

         125. We11s Fargo violated the UCC and MVSFA in pari materla .by failing to list

 Repossession Fees, Reinstatement Fees, Administrative Fees, Storage Fees,. and/or Personal

.: Property Fees that would have been charged as a precondition to reinstatement, redemption, or

 retrieval of personal property, causing the reinstatement amount and redemption amount in the notice

 to be inaccurate, in violation of 12.Pa..C.S.A. §§6254(c)(2).
            Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 33 of 56




                            C.     CONIMERCIAL'UNREASONABLENESS/VIOLATION OF
                                   OSLIGATION OF GOOD FAITH

               -.          e s Fargo sy,s ematic y acted m a commercxalfyunreasonab~in
                                                                                  e

    violation of 13 Pa.C.S.A. §9610(b) and failed to comply with its Obligation of Good Faith pursuant

    to 13 Pa. C.S.A. § 1304, in its servicing of the class members' consumer retail installment loans, its

    attendant duties and statutory obligations relating thereto, including but not limited to the following

    acts:

             a. Failing to ensure that its Notices of Repossession complied with the
                statutory requirements for secured loans as set forth in the UCC and
                MVSFA;

            b. Faiiing to accurately state the intended method of disposition, in the
               Notices of Repossession;

            c. Failing to give notice of the date and tixne of a public sale of the
               repossessed vehicle;

            d. Failing to state in tlie Notices of Repossession that the borrower had the
               absolute right to redeem the vehicle up until the date of the sale;

            e. Including conflicting statements in the Notices of Repossession that the
               borrower could get the vehicles back "by paying us the fall amount you
               owe (not just .the past due payments), including our expenses permitted
               by law," and also stating that the borrowers can get their vehicles back by
               either paying the fuIl amount owed or by paying the past due payments,
               and/or using the terms rein.state and redeem interchangeably. These
               conflicting statements are confusing to typical consumers such as
               Plaintiffs and class members;

.           f, Failing to list in the Notices of Repossession a11 expenses and/or fees that
                a borrower who wished to reinstate their loan or'redeena their vehicle or
                retrieve their personal property would be required to pay;.

            g. Stating inaccurate amounts required to redeem and/or arnounts required
               to reinstate in its Notices of Repossession;

            h. Charging, (or in the alternative having an agreement with a third party
               permitting it to charge, or in the alternative consenting to a third parry
               charging), a Storage Fee, a Redemption Fee, a Reinstatement Fee, an
                                                    26                                               i




                                                                                              Case ID: 200700334.
      Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 34 of 56




            Administrative Fee, and/or a Personal Properly Fee, as a further
            precondition to the recovery of their vehicles and belongings, in violation
            of 13 Pa.C.S. §§9623(b)(2), 9615(a)(1), and 12 Pa.C.S. 6256(2); and/or,
        i. Hiring unlicensed Collector-Repossessors to repossess, or. broker the
            repossession, of Plaintiffs' ;and class members' vehicles.
                                         COUNT 2
                                 (PQST-SALE NOTICE CLASS)

        127. Plaintiffs incorporate all preceding paragraphs as if fully set forth herein. As a matter

of pattern and practice of non-compliance, on or a.fter December 1, 2014,3 Wells Fargo failed to send

Post-Sale Notices via registered or certified mail in violation of 12 Pa.C.S. §6261(d), and failed to

send separately addressed Post-Sale Notices to -co-borrowers, in violation of 13 Pa.C.S. 9616.

       128. All of the above-averred actions and omissions were commercially unreasonable in

violation of 13 Pa. C.S. §9610(b) and were a violation of Wells Fargo's Obligation of Good Faith

under 13 Pa. C.S. §9610(b).

       WHEREFORE, Plaintiffs; individually and on behalf of the Class, request that this

Hoiaorable Court:

           A. Certify the requested classes and appoint the undersigned as class counsel;
           B. Monetary Damages                        :
               1. Award minimum statutory •damages as provided by 13 Pa. C.S.
                  §9625(c)(2) to each member of the Notice of Repossession C1ass,
                  Unlicensed Repossession Class, Hidden.Fees Class, and Public
                  Auction Classes; and,
               2. Award $500.00 plus minimum statutory damages to .each member
                  of the Post-Sale Notice Class;
           C. Grant such other and further relief as maybe deemed just.and proper.
                       Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 35 of 56



                                                          'Sn1'eRs Fargo Ban141V.&
                                                DSA WeIIs .Fargo riealer Services p
                                               P.O. Eox.5599, pamcho C+xr.aymn~n
                                                         (Name add address of srnued party)

                                                                            (bate)




                              VIIJCENT SORACE
                                                  (Name and addxess of an}r obligorw>ho fs 4180 a debtor)
                              aSg MONXE:4' WR]NCFT RD
                              CrREEN'SBU•1tC, pA 356or
                              Z~saa~4~2y
                                   .                            (.[aennficarioh a~'r~,~~sn„1
                  your 200Q                           .NUR V6 iFMEU7g.&acafrAozio-K, because yot: brolCe promises in'our


        ❑ puhlVie dispositfon:
             'W'e W'ill sell _ at a public sale. A sale could inclucle a 3ease or license. The sale twiIl be held as foIlows:
              Day and Date:
              Time:
              place:
             'Y'ou ma)r attend the sale and bring bidders if you war,t
        ® Private disposition:
             'W'e wffl seIl Pm aq -FQRD'r'8MLYMYA1tEYt-'V'6 iFMEl'774Rqc)1]'A0u.o~ at a pYarrate sale sometime after
             08/08/20ia A sale eould include a lease or license.
        Th4 i money ihat we get from the sale (after paying our costs) wlll i,eduee the amount y'ou owe. Tf'we get less money than
        yo7j owe, you EM siill owe us the differenee. If we get more money than you owe, you wilY get the extra money anlpss we
        mu it pay rt to someone eX.se.
        Yot. c:an get the propetty back at any time before we sell it by payixtg us the fiffl amount yon owe (ntit just the past due
        pay meats), iucluding our expenses permitred bylaw. ?o learn the enct amovant you must pay, call us at 1-868-937-9992•
        7f y u want us to explain to you in writir~,g how we have $gured the amount tliat you owe us, you may call us at
         -                 (orwrite tts at Weli,s p'arao rieaIer Serv4ees E2 -02 P.O. Box 3599, Rancho Cncamenga: CA giT24)
        an request a written explanation. '
        Tf y n aeed more information a3~out the sale, call ns at .i-S88-~~~ 9A2 or wri#e us at Wells Fergo riealer Sera,ces
        E       oa P.O.Bo~            )tanchb Cueamon a CA 01,72g.
        We are sending this notice to the foIIorving orheir people who liave ain futerest in                    Lt7CK XPTrs RR=V6
        Jn        4Ua iio.5 orwbo owe money under your agreement:

        14


                                                      (NAmes of aII othcr debtora andabl5gor4 if at,y)
:       Yo nay have additi.onaY ri,gi►ts unde3r the law: Flease read the entlosed NUTICE aF IrEPOSSESSYON for
        n      'ption of theae add'si1oxial rights.

        N    iCE: If yon are t+ntitl.ed to proteeoioh uxYd,er the Uni:teci States Baniruptey Code (ii U.S.C. $625
        5     regerding the subject matter bf tbia inotfce, the folYowtng aYsrilies to yorx: '11nis conimuzdeatiori is
        nu de for informational purposes anYy and we wiR not attempt to eolleet, aseees or recover a claim in.
        vk lation of the Batiliraptey Code.

    .                                    •                    .                                              ~    EXHIBIT

    •        .     •   •                          -                •                                        ' ~       Case ID: 00700334
                          Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 36 of 56


     ~s Fargo bealer Services
                                  ~                                                                                                      UIL:LLr.,S
                                                                                                                                         I~A1;,GQ
                t                  .
         i ;.

                                                                                      nate ofContxaeE/SeeurityAgreekment

     N(Aice o
     Caw merN'ame/Address                                                      Account 1`1'unnber                 Date of Repos4essidn
             SORACR                                                            7850214307                            22 20
     233 90MM WV'RENCH RD                                                      Date of Contract                 Date of Notioe and sdailtng
     GRI     URG, PA i66oi                                                     o z6 2om                         o      2or
                                                                                                    DESCRIPZZQN QF vEFfZCI.E
     Co- uyeic'/Gnacantor ATame/13ddress                                       Year                    Make                           New
                                                                               2009                    FORD                        X Used
                                                                           vebicle Identifiication Idumber
                                                                           1MU74E3qUA0n05
~                                                                          model                              BodyType.
                                                                           TRUCKEmYLORER V6                   NA
        X WE FIAVL RM~035pS,9E1?'St'4X'R Pkt0MTY 0'YO1D' 1Uv1B V'O1LM1 T'AR7E1L'Y 7C(1RN]3ri 7N"ff01CfYi.1PTtOP1EYt7CR•x'O U8
    You are hereby notified that piu'snant to the terms and provisioas of yonr Contraet/Security Agreement, your vehiele was reposseased
    on C 7L22j2ai4 and wiU be offered for sale as described below. As of the date ofthis notice, your vehicle is locatad and being stored at
    Mat hKm Ohio Auto Auction, 3906.Jaelman pike, Grove City OH 43123.
     IQW T'O G73T YOUR PROPERTY B,A,CxC
    YO 1~1•Y' 22E1~ERM 1IiE COLLEITERAI. AT ANY TME ,~EpUUU YT YS ACrUA~.h'Y SOI~. 'i''ou may aiso have the r3ght to
    re'
     I     te your Contr&et/SecUrity Agreement under some eircumstaaces. If you redeem the vehicle,'we ha've no fnrther claim to it.
    Y may redeem tb~e colIateral by paying the nnpaid acconnt balattee plus any aecrtted interest and the co•st of repossession. The
    co of repossession inoludes eapenses reasonably incurrred by us in retalring, holding, and preparing the colIateraI for
    d9s osftion, as provlded for in the Contract/Security Agreement (as applicable), and as permitted by state law. This amount is
    sho below as "ltepossession Charges.'° The amount you must pay to redeem the vehicle is shown below as °Redemption
    Aln qnt T4ta115ue
        X•You may remstate your Conttact/SeeurityAgreement To get the vehicIe back, foAow instruciions in efther Section A or B.
                    You may not reinstate your Contraet/SecurityAgreement To get your vehicle badr, foAorwthe iastrnctions in SectioYx B.

    A. Notfcq of Right to Reinstate                                           B, To Bedecm theVelicle .
       To eetover thevehicle and raft,state the contiract you must do the         Pap the amount sbown be1ow as the 'Bederaption AmoLnt
       followdeg within ig days of tlhe daie cftlkis 2Soticff.                    Tatai Dne" wi~in 15 dhya of the ttAtO bMia AYotiOe:
         i. Malae payment of ali past due                                         Ontsrandiag Balance as ofthe date of tbis
              installments so that you ere cntrent on                             Notice                                      $    l0,8g284
              theConhact/SecurityAgremeat                   $   1,322•9S          AeasuedDelfnquenayandCoIIxtion
         a. Payairylateehargesdue                           $       0.00          Cherges .                                   $         48.05
         3. pay anp aefault charSes due                     $      48.05          Costs of Repoeweiwn                         $        350.00
         4. 1Psy the casts of repo53e8tion                                                    Total,Coerte and Cherges (,A.)  $     li,23(.85
              (esstimated) •                                $    350-op           LeasSsdmatedxYneamedY+inanoeCharge         ($         0.00)
        {. Pay any other costs incurred                                           Less Estimated Refemd on C&neeled
              (estim&t¢d)                                   $       o_oo          Callateral Protecaon insurance             ($         0.00)
             neinetateu.entAunount ToWnue' $                   1,72Loo                                    Totalkgftnd (8)               0.00)
                                                                                    RedemptlonAmount't'oWX)ae* (0)
        + As of tbe date of tbis N'ntfre, plus finance eharges and expeneee                                       (A- B= G)   $    ss,230.85
        incurted aad less moneys received aRenthe date ofthis 13oace.

    ~(Box is cheoked if applfcableJ Additional Finance Charge or interest charge of $ a~ts per day continues to acerue in addition t4
       the amouin shown above, for eaeh day after the date of this Notice up to and including tbe date on which you get the vehicle back,
       and must be paid ite addiiYon to the Total Due to Reinstate or to Redeem shown above in order to Rehistate or Redeem.
    Z'he longer you wait, the more you mayhave to pay to-get the vehicle baclz Additional charges and expehses you may.be responsAble to
    pap mycontiaue to ae=e in additian to ffie costs of repossession shows. above, for each day after the date of tbie Notice, up to and
    incl g the date on whf ch you get the vehiele baek or we sell, it These additional cbargea and expenses may inelude late payment fees,
    tlie easonable expensseof retaldng, holding, preparing for sale and selling the property, and reasonable attorheys' fees and legal
    exp       , as permitted by law. You will lra~►e to pay these expenses in addition to the rotal rine to Reinstate or to Red~eem shown above,
    as phrable, 4order to get yotzr vehirle back 6efore we seII it If you do not get the velncle baclr before we seIl it, we will axld the
    ad 'onal eapenses to the araouat you owe, as permitted by law.
    Pl e call us at i                   or write us at Wel}oz=Rank 1V'.tL DRAWells Fargo 12ga_ler SeruieeF R25O8-o2i, p.0•~g.
           o Ca                       to discuss reinstatement and/or redemption.
                                                                                                                                Case ID: 200700334
                   Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 37 of 56




    NO TICE OF pER,90NAL PROPERTY                                                                                           ~
      person"roperty lefUro-therrepossessed-motor-veh9eIe-wilLbe hel"r-tDiM-(3o)-days-from-the ciate-of~the-mafling-oftHia-xioti
    You map reelaim the personal proper[y daring this thirty (go) dayperiocIL Thereafiear, the persoaai property may be c3lsposed of in the
    Sam a 1mauner s8 •the motor vehieZe and other co]lateral.

:   $Y . Wells Fargo ]Dealer Sesvices
                                                                           Well,s Fargo Desl,erBervioea Fa578-0ai
                 TeFephone:   x.-SgS..g,17-9999                            P.O. SoX 3599, Rane]io Cttee~►onpe, CA. 91729 _
                                              .                            (Addt~essWfle,lt:ps.Pme~ltshoulxlbeman~Edtnrndeem) . .              •
             .                            •              ..                9905 ~ectre4n pika
                                                                           GTove Clty 019 43123
                                                                           CAd&vSs where repossessedpropeetywfll be delivered •upon gueh
                                                                           redemption / reinstatement.)




                                                                                .                 .
                                    •                                                                       • ,.       `                           .
                                .                                                             •
                                                        i.


                                                         .                              •




                                                                                                                              Case ID: 200700334
Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 38 of 56



                                                          WeI1s Pa►go Bank, N.A.
                                                   DBA'WeDe ftrgo beaYer Bcrvlc•es ;
                                                   P A. Rnva- Denw7... /~..wn.....w....


                                                                              e     ~
                                                                               ,K


               \Toiice oY Orly•~'lan tc~"SeTI


              Nanae:                1iTM28RLYJ t;OIAIIdON-ROBII~TSQN
                                                         (Namend aftrss oEuW abl(gorwho ic aWo a dabtw9
              Address:              az64 SAMPSON SP32BBT
                                    PT1T6B[1RGH. PA i52S5                                                              _
              Subjeot:              gO10044.o06
          '                                                        (rdentiIIrativaofuansacuoa)                                •
              We have yonr 2on KiA ~~ip f itl. RNf11TzA95B~g7e66, becaeise you brolce promises in our agreement.

              ❑ Publie disposition:                                                                            -
                We w311 scft..,_ at a pubkc sa)e• A sale oould include a iease•ar Iicettse. The sale will be held as follows:
                Dayand Y)ate: ~ ~
                   Place:
                  Yo¢ may atte¢d the sale and b)ing bidders if you want.
              ® Privatie d16posytion:
                  We w3II seII xoii xrA soIIr i CYT IauD.rrs,A9KbrRr2n66 at a private sale sometime aiter 11/22/3oL7. A sale could
                  inalude a lease or liaense.
              The raoney that we getfrom tbe sale (aftnr paying our costs) wi71 reduee the amountyou owe.If wo getIess money than
              you owe, you wfa stM owe us the diffetenee. If we get more moneytban you owe, you wM get the extra money unless we
              3npst pay it to someone else,
          You can get the property baok at aiyy time befora we sell itby paying ps the full amount yo(L owa (nvtjust the paa due
          paymeuts), ivaluding our espeases permitted by 1aw. To learn the exaot amount yon must pay, aaA us at
          1-888-gs7-9992. Monday -nmsday, 6:oo a.m. - g:ob p.m. aud Friday, 6:00 a m. - 4;00 P.M. Paciftc 2`bue. We accept
          to]ecommunfcati0:as relay service calls.
          Ifyouwant us to explaiuto you in writing howwe bavefi$uredtbe amaunt thatyou owe us,you may call us at
          3 L-888•937 •999= (or wcite as at VVells P'aego DeaYer 8ervlces EsSq'8-o-fta, p0 Ftox s599, R mcho Camnonga,
          Cp19x7~9) and.reqaest a written enplanation.
          Ifyou need more fnformation about the sale, call pe at 1-888-987-999- or wrfte us at `iNclle T+argo DeaXer Sexvicee
          Ea578-o2x, PO Boa 309, Raacho Cucamoqga, CA 917--9•
          We are sending this notice to the fullowing other people who have an internst in 2oii • ICIA SOIIL-4 CY1.. '
          KND3T2A2gB7P47o66 or who owt• money Ander your agreement '

              N(A                                                                                                  _

                                                         (NamesofaUother &hMmandobligois,ifany)
          You may I+wae uddidona'1 riights vnder the Iaw. Please read the anr]osed Z1TOrftfE 0F REPOSSBSSI4N for
          a descriptfon of these additioaal rights. '

           1VOT'ICEs If you are ebtitled to prntec@on under the T,l'nfted States ItanIrrnptev Code (u ii.S.C. $§ 362;
          .524) regardlug'Clte subject rilatber of t11is notice, tlee follozviig applies to you: This eomuilabication is
          •made for ~luformational pttrposes on1;y aed we wj]] not atdautpt to colleat, assess or keeovcr a claitn in
           vio]ateon of the Bankraptay Cade.




                                                                                             .            bEXHIBIT
                                                                                                             ~




                                                                                                  ~
                                                                                                                           Case ID:,200700334
                                                                    •_ .. .
          t                                   ~
               .                                                                             .                 • . ._. ..._       --- - . . . ..   .
      .   ..~. ..               .        '                              •                                  ~
                                              ..   :                                ~.                                                    .            . . -
                Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 39 of 56


                           WeIls Fargo Dealer Sett•lces




                                                                                                          bate of Coritract/SecerityAgi^eeluieut 03 ao/¢o:6
                                                                                                                                    AccouatNa 3o~o04qdo6
                                                                    '

                           Customer N'ame/Addc=                                                   AxouatNnmber                       DateofRepassoseioa
                           dfIMBSRLYJ SOIDMOIJ-ROBIN30N                                           RoY6u      o06                         0 201 -
                           2i64SAMPSON$TREEP .                                                    DaleofContmot                      Dat6ofNtrticean Mail9ng
' . :   ;   .              P1TFSB(JRGH,PAt,5a95                                                   o,    a 2oi6                       n      3ox
                                                                                                                      Dlz'SORIPT20N OF VN~3iC1.E
                           Co-Buyer/Quarantor Name/Addrees                                       Year                       bSaBn                         New
                                                                                                 2ota                       IQA                         X Tjced
                                                                                                 Yehide            eatioti Nmnber
                                                                                                                      066
                                                                                                Madel                            Bady~`ype
                                                                                               SO     CYt.                       NA
                              FJ-wSHAX1~R8R03SILSSI4DYOEitR&Opffi2~YE ❑ YOUHe1VgYOLUNTARLt.Y9'•UUNELLIDIYfiYIapROPF~tYTOtt6
                          You areherebynotifiedthatputsRant m thetermsaad px•ovLsions ofyour contratx/seeuri;yAgreement,yonrveh9ale was t•epoR6essed
                          oa}x/~(ZQy~ and wlll he offared for sale fis described below. As ofthe date ofthis nfltice, yourvehiale is located andbefagstored at
                          3Rtutlteim Ohio Aato Auchou, 89o5 Jticlmon Pt'he, Grove City OI•I qgi23.
                          ~TOWTO •CrF~!'YOY7ktPROPEIZTY'BrACIC
                          ~'OU MAY liBDEl~'I TEiL COI.LA'L'LRAL AT ANY 1'IitiE )3$FORE rT I8 ACPUALLY SOXD. You may also have the right to
                          reipatate your Coptract/$ecut3Ry Agreement under some eireumstaLaes. Ifyou redeem the vehicle, we have no further claim to 9t.
                          You mayredeem the co~ral by p.ping the nnpaid accouat balanoe plus any acorued )aterest and the eost of repossession. The
                          cost of repossession iitcludes etcpases tv~asonably fnaurred by as in retaking, holding, and preparirig the coliaterai for
                          dispostiott, &a providetl for in the C:ontract/Sacurity A,greement (as applicable), and as petv»tted by state Iaw. '1'1~i4 amount is
                          shown beIow as °Repoesession Ch;irgea' 77te amount you must pay to t•edeem tlte vehicie is showa below as "Redemption
                          Arnount Tota! Due (C}."
                              ❑x Y. way reiastatayour Conp'nct/Security AgteentenY. To get the vehicle barlc, follotv iathvctions in either Sectinn Aor B.
                              ❑ Yon mayhot reinatate your Contract/SeatrityAgt•eement. To get your'vehiele back, followthe instruetiops ht Seetion B..
                          A. Natiaeafl3i~tteoRdnSdtte                                            3i. To gudaemthe'VvLide                      '
                              To recWver tha vehleW and ransque tbe mnnact, you maat do the           Pay the amauet vhowa 6elnw ee the "Itudemptiazc 8anounl
                              foltmviagwlthtu 15 days ofthe dateo! this Isatiw.                       Toud Due' within u dqysof the date o[thiallotioe:
                                x. Melmpaymeatofallpastdue                                            Ontatanding Balance as ofthe daW oftl>v
                                     iaa'tHlimeutssa t4atyoa are curR4lt on                           Notice                                    $    11,269•27
                                    •thsContract/~+tYASrveme.0                $    1,345•eo           Accrued Deiioqaeecyand CoDeetlon
                                ~ payanylat'oclwtgesdue                       $        O.no            chml;rs                                     $         20.88
                                3• P3yaqydefmiltrLargesdue                    $       20.88            Ooecv of xepowawicn                         :1       800.00
                                4.. Paythaeoemofsrpase•cwoion                                                     Taral(3oafsandl'hasllea(A)       $      321090.15
                                     (~Buualed)                               $     800.00             Lua,FstimatnaUnearnedT+iqeaceCBarge        ($         0,00)
                               S.   {t{y~'tlUY9 iaeaACd                                                Ixsa Fastimated Refuud on Canceled
                                                                        •     $-
                                                                                    . 0.00             Co➢aterelPtntetlionlueurance               ($          0.00)
                                    Reinstat'amentAmountTcniLIDue• $               S,1s6.o8                                  Totatltefmd(B)       C$          000)
                                                                                                        SedemptLqnAmomitTotalDne• (C.)
                              • As oF the date of ttus                                                                       (A-B=al              $      12.090.~


                         ❑ (Box is ehecked if applicable.) 4dtl;tiouaL Irinance Charge or interest ehargo of $~,     A per dep couiinues ta arrrue iu eddition to the
                              amount shown above, fior eaoh day a8er the date oftttis Notice up to aad 'mebtding tbe date on which yan getthe welticle back, and
                              mastbepaid in additionto the Toi al Due to iteinstute or to Redeem shown above in order to Reinstele or Redeem.
                         Ihe loageryou wait, the more yon may have to pay to get tpe vehieie bacic. Additional chatges and expenses you may be reeponslble to
                         pay tnay continqe to aoctue iu addition tothe costs of repossassion showu above, for each dayafter the date oftltis Notice, up ta aud
                         mtludingthe date nn which you get the vebidebaetc or we seli it.lhese xdditional rharges and expenses may iriclude late payment fees,
                         the reasoolable akpenses ofYetskir.g, h'olding, prepat'ing for sale aad selling the property; and tessoaxble attoraeys' fees and 1ega1
                         expenses, as permieied by7aw. Yon will bave to pay these expenses in addition to the Tota! Aue to Reiastate orto [tedeem shown above,
                         as appllrable, in order to get yourvebicte baJr before we sell it. Ifyou do nut get the vebicte bar]r bc6ore we sell ir we wfll add the
                         additinual expenses to the atuountyan awe, as permitted by law.
                         Pleane cail us at i 8S8-987-999n m' write us at'W'eRs F~ergo 8ank. N.A. DBA Wella Fargo Dealer Serploes i1-_g78-oga,
                         PO $ox3599. Rancho Cnca=0» r('A 9z7'-+J, tO disouss reF^statemen-* and/or aademption. We acedptte[emmtrnmiratious rrlay
                         aervioe eaAs.                                                :
                         NOTlCE OP $ALE
                         if you dn not take the sfeps reqouedto Setqour vehiolebaulc pursuantto the ➢nstrudions above, we will sell the vabiele a$er the
                         expitation of x5 daya from the date oftbis NntirE, as desexibed in the a#t'tched Notioe of our.Plan to Sell Property.
                         If we aeLlthe vehtcle and a deficiency balance remain8 on yoor debt after applyins the nCt proceeds kont tbe sale of said vehfcle toward
                         We debt, we itrtanflto ptoceedagaittstyou'to eolleettltatdef•irinnM,ifthe attaehed Notiee of Inteatte Sell Propertyuidfcates thatyou
                         will owe us a» y dnfidencythat temains afier sale. Any pa»aent ar potice in conneoadi witb thie matter sltould be addressed to WeIls
                         8argo IDealee 8urvices at the address shciwn at the bottom uf thts Noticr.
                                                                                     .                       •
                                                                                                         r




                                                                                                                                            Case 'ID: 200-7-00334
Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 40 of 56




         NOri'iCE OPPJ+.,RSONAY.PROPBTtTY
         Atey pexsonai propertyleft in thn repos::eesed motnrvehicle will be Ge1{1 forthiiV(3o) days from the date of tlte mailing efthis notice.
         You mW* iodaim the peisonai pmperty duringthisth$M (86) dey pertod.Thereacter, the personal properly maybe dieposed of In the
         eame manner es the rnotor vehicle eIId ot6er calleteraL
         STATf3M4'i' OFACCOCJNT
         ForA atatementofyouraaoount that sbowsyourremainingbelanoe, C6wges andrredib to yonraccoank paytuemtsthat aredue nad
         remaining pqyment scheduie, please eoatact WeIIaFeuBo Dealer Serviax E:,578-o+ne, p0 Bosc 8S99, Ban¢ho Cac•antorLA,
         CA9~7=S•

         &Y    IfVells Fergo De83erServites
                                                                                Wella Facgo DeaYer Bervioos E2578-0a.
                     1'elepbone   1~'T !1992                                    1'O Boa 3599. RancJ►o Gtixeamouga. [`A g1724
                                                                                {Atkhast wbetapqcneMsbonldbetnsllltl te ~
                                                                                3905 Jafton Piiae
                                                                                Gmve~tyUH— ba~x—                                —
                                                                                (Addn ya ~ereaepassmbidpmDr~+vll4bee~L4ivemdupoaserb ..
                _                    •                                          xdampiion/:oi^~r~•»••~♦               ,
                                  Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 41 of 56



                             Wel1s Fargo Dealer Services


                             Date: December 24, 2017


                                            A3wFl.cDTIl3 000iso
                                            !~ 1~11 d!]rlbl]Irr r]]l i]l et]hrullr]II]d1~1!]'1!]I~']l~Ir ]dri
                                 • KIMBERLY d SOLC)MON-ROBlNSON
                                ~
                                    2764 SAMPSON STR>=i=T
                                    PIT'TSBURGH, PA 15235




        ~._       ._.           .... _..          .            .. _.                      ~ ..., ._.. .

                             Subjeet: Sale of Repossessed I7roperlyr 2011; IQA., SOUt.»4 CYI.., KNDJTaA                 M7o66 ("V'ehicle'j
              ;                       Aeoottnt Nutnber encling in 4006, at Wells Famo riealer Serviees ('
              ~
              n             Dear KYMBERLY J SOLO1V1dld-ROBINSON,
              c             Consistent wlth our previous notioe tu you, Wells Rargo Dealer 5ervlces sold the            vcdescn'bed property on
              g
              0             December 19, 2017.
              ~             The proceeds of tlae sate have been applied to your acaoumt. Tins letter explaias           t we applied the praeeeds of the
              z             sale aa;d auy other crcclits to your aacowat, recovered allowable cxpenses, and to          itod the amount that will be'
              ~             refunded to you 9f thcre is a surplus (sarplus), or thc amount that you stlll owe I         ciency), as of the date of this Ietter,
              ~             as shdwn below:

              ~              A. In rei+emnce to the vehicic abovq whfola was repossesscd onn November 3, 20
              ~                 the aggregate auxcount of obligations seouwr@d (Includes prineipal balanee due
              z                 acwraed f•xinapce chargcs as of the date the Wehicle: was c[tgible for sale)                                     $11,269.27
              ~              B. Aoorued finanee charges, late fees and chargeg r<ot included in "A,a as of the i        of
                                this letter                                                                                                           $20.88
              o
              a         -
          h'                 C. Lcss re:batc af unearned finanae charges or credit service charge, if any                                             - $0.00
          `
          Z
                             D. Subtotal ("A" plus "B„ minus "C")                                                                                $1090,15
          ;d
                             B. Groas proeoads frora dispasition or sale                                                                          $4,500.00
      ~                      F. Balnnoe remaining afiter apj]lying sAle pt'aceeds ("D'° triirms "E")                                              $6,790.15
      ~-                     G. Cost"f reposses.,^ion                      _. ._ .       . M...,...,.          3
    E +                      H. Storage expenses                                                                                                       $0.00
                             I.Oasts of prcparation and sale                                                                                        $554.50
    °                        J. Attorney's feesf legal expenses, as permitted by law                                                                   $0.00
.                            K, Subtotal of costs of rcposse,ssion, atorage, preparation and sale, attomoy fem and
                                 legal expenses ("G" plus "H" pius "I" plus "j")                                                                  $1,354,5f!
                             I.. Crerlits not inoludee3 in "A," including insrarance and other rehates, if any                                         $0:00
                             M. Amount.of defeoia,aoy or (surplus) after sale ("P" plus "K" minus "L)"*                                           $8,144.65

                                           I1eScieaa7 balanee you mnat pay or (surplus) to be paid to Yc                                          $8, I44.6S

                            **Futura dobits, ervfts, charges, ineluding additional credit service ehatgcs, finance iarges or interest, rebabes, refancls, and
                            c xoonscs rnayaffed tbe amormt of thc (sairplvs) or deBciency baTancc.
                            If yoei residc in Maeyland and we sold yourveh3ele at prrivatesale, a c:opy of tlaa colW   condition rcport wi.th iitformalion
                            about the sala is attaehed and is incorporatcd inRo this notice by rrfmncc.
                                                                                                                                                                ~   .
                            0FSGIL7tt-19 (OBf24/'f 7) Nh4H-S'bAW
                            WeAs F'atyo Dealer SmWees is a d'nAs3on of Wetls Fargo Bank, id.A. 0207
                                                                                                Weils Fargo Bank,                              EXHEBIT

                                                                                                                                        s Case          2007003 4
                        Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 42 of 56




                Any (surplus) to be paid to you will be forwarded separately. Future credits including rebates and refunds, ifapplir,.ible
                and if owed to you in addition to the (surplus) caloulated in this letter, rviII be forwardetl upon receipt
                If-thisletter in~tcates • t re is a de$iciency h—l a anoe you must pay, please contact ouro at 1-800-782-8533
                Mouday tlrrottgh Ftiday, between 8:oo a.m. — 8:0o p.m. PaaificT'une, io:oo a.m. — io:oo p.m. Central Time, u:oo a.m. —
                11:0o p.m. Eastern T'rme, i:o make satisfactory payment anrangements. We acoept telecommunications relay service calls.
                If this Ietter indimtes that you owe a defieifency balance, the laws of some states require us to inform you
                that this communication is an attempt to eotleet a debt and that ANY infornaation obtained witl be used for
                that purpose.
                Any paynnent should be directed to: '
                                                                   Wells Fargo 'Dealer Servioes
                                                                   PO Box 17900
                                                                   Denver, QO 80217-ogoo

    p
                Any notice' or request should he directed tor
    ~
    r                                                              Wells Fargo Dealer Services .
    ~                                                              PO Box 3599
    ~                                                              Rauoho GSicamonga, CA 9i729
    o                                                  '                                                                                  .
    0
    _b
    ~
    ~                                                                                        .




'        • .             '                                                                                                           ., ' .
                                                                                                                                                        ~    ,     .
               OFSGlLTR-19 (08124117) MulliState
               Weiis Fargo Deafer Senriees is a division of WeUs Fargo Bank, N-A., ® 2017 WeUs Fargo Bank, N.A. AII rights reserved. ..
                                                                                                                           ;                  Case ID: 200700334
                Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 43 of 56


I-      Wells Fargo )7ea1or Seawiees




                                    Notice nf Sa2e of Repnc4weced PnoperLy and Explanation of
                                         the CaIculation of Stttplits or Deficiency
                    A3WFLODTIZ I OQD43E
       ~            rrdlLruf~n lrrhrr~~rh•~l~rpl==rllblr~rlU~rh~rlrrrtrE1i~                        .                   .
      .-~•--~ . ViNCENT SORACE
      ~ 233 MON Y WRENCH RD
      ,~...^~ GREENS13URG, PA 9560'I
      ~
      ~



        Date: Septexmber 1.4, 2014                                       •.`                                          . ~
            .                             .- - -        -                                 .              -                   r      V          _   y
        R0:        Sale of Repossess¢d Pnoperky: 2oag, FORD TRUM EXPIARER-V6, iFMEU74P,39UAoii05
                   Aecount Nnmber 7$50m4397, at'Wells Fargo
                                                                                                                                                   ~
        Dear'V'YN'CEI+I'X' SO1tAM                                                                                                                  ~
                                                                                                                                                   .!
                                                                                                                                                   Ei
                                                                                                                                                   a
        Consistentwith aur pxovions natice ta yon, Weils Fargo Dealer Servioes hss soId the above deseribed property on SeQtember 9,               N
        20i4.                                                                                                                                      0
       The proceeds of the sale have bePar app)ied to your arr.auut Thi.s letter exglain.s how we applied the-proceeds of sale and any             ~
       othex cre3'it5 to your account recovexea allawab]e expenses, and calculated the amount thatwillbe refimded to you if there is a             ~
       surplus (surplus) or the amount tbat yrsuwffi sh11 owe (de$eieaay), as shown below, as of the date of tbus letter:                          z
                                                                                                                                                   ~
                                                                                                                                                   a
        A. Aggeeggte anotmt of obliggations secured as ofJnly 22, 2014, the date rtpossession (Inalnde:s
        awrrent prinxipalbalalice clue and Snance chaim accrued a,s uf the date of repossession)
                                                                                                                                 $10,878.14        ~
                                                                                                                                                   z
        B.Acc'tued finamee chrges, late fees and charges not inclucled in "A,' as of tbe date of this                                              z
                                                                                                                                                   a
        lbttsr                                                                                                                          $66.41     0
        C.Iess r,ebate of nnearned fwa>rce charges or creclit serviee charge, if auy                                             _ $0,00           N
        D.Snbtotal ("A" plus °`B" minus "C")                                                                                     $10,944_55
        B. Gross'Pz'oceedsfnom disposition or sale                                                                                S9>000.00        ~
                                                                                                                                                   41
   F. BAanae ire,••a•n:na aifiar aplilyiag sale proeeeds("D" min.us.'r)                                                           $1,944.55        J

- 'W..C.osfs 6:frepossessi6n'     _ ""~          . p                                    ~ --_                  -                   $350:00
   M. $tw•age espenses                                                                                                                $0.00
   I. Casts of preparaiion and-sale                                                                                                $492.50
        4. AttorneYs Rees/L-gal Expenses, as permittedhylaw                                                                             $0.00
        K blubtotal of Costa of Ropoasession and Sale f"(3' plcts "fY' plus Y' plus'J')                                             $842.50
        L Cre&ts not included in A," inclnd'uug insuranee gnd othrx rebates, if an4p                                                  $0-00
        M. Amount of DeSeieniy or (Smplus) A$er Ssle ("r Plus "R" mitttre "I.")"'                                                 $2,7$7.05

                  beficiena9y Batanae You Must Payor (&trplus):tu be Ptafd to Yon

       +F*Foture debits, credits>. alm-ge,s, inctud'mg additianal credit servim. clwges, finaace charges or infierest, x+ebatps, ref,mds ana
       eh[penses mW 21&ct the amount of the (Surpins) ar Deficiencp Balanee.




     Fargo ©eaier $ervlces is a division of Wells Fargo 13anK, NA Member FDIC and Equal Credit Opportunity I-eadeti

                                                                                                                                                        34
             Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 44 of 56


         .                                                        .                7


    If y+ou rmide ite Maryiand +aud we sold your rehicle at private sale, a oopy di the CoIlsteral ool>ffitim repmt withizdnrmaflon
    about tJLe sak Is atmrhed and 9s incorporated ixito thia nol4tce byxeference.
_If thi8 tetter indicates thatyou owe a defideoCy, Pleasa can11Mt ou>r OffiC88t 1-800-758-85 'Mo[►day tbmugit FSridaY,
    bet+wecn Ssoo a ui .8:no p.m. Padd`ie ~ime to —kma e                             ip pay                            Nlust

    The 9uiplus ta be Fafd to You vMlbe f+nxnvanied separately. Fnture CarediSB Muding rebatea"and refnnds, ffapp'lirable aad
    if owed to you in additriou to tbe (SurpTos) ealculated in Yhis Ieitet, wffiirb $orwaxded apou receipt.
    7F THIS MT=INDTGAxBSTliATYOU bWEADEFICIEXCif SAt.AN'4'B, THEN IT ISAldA1TE>"i' B7t VtTELYS FARG0
    MA-M SERVICES TD ODJ,,LECTA DEBT. .IiNYINFORMATlON OSTAFNED Wli.l:. bI': USED FOR THAT PI3RPOSE.
    .Any payment should be directed tos
                                                      WrIIs Rargo DeaXex services
                                                     -F.p,Ben~25341:._
                                                      Santa Ana, CA 92799

    An►y notfne or iuqnny sLould be diruxted to:
                                                      weIIa Fargo Dealer Serviees                                                            ~
                                                      ro Box 3599
                                                      Ramcho caicainakqgt, rA, s17.a9                                                        ~u
.                                          .          Tdeghone: s-8~ro+T+"
                                                                        .r2-$633                        .                                    ti

    WeDs Fargo Dealer Services




     1N9Us Farga Dealef Servlces is a division bf Wells Fargo 8ank, P1A. Member FDIG and rqeral Cred'~3 Opporfunity (.eflder.
     Annf1 nn1f1»G /Rov n91                                   •                                                                   1

                                                                                                                                Case ID: 200700334
          Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 45 of 56




A




                                           VERIFICATiOP1T

    I verify that the averments of fact made in this pleading are irue and correct and based upon my
    personal knowledge, infomiation and belie£ I understand that averments of fact ar6made subject
    to the penalties of 18 PA C.S. §4904 relating to unsw falsification t authorities.


                                                            Yefty

                                                                        YLJ •
                                                    Jose Yeify
Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 46 of 56
    Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 47 of 56




.                                          :


                                         VEItII'LCATION

I verify that the averiments of fact made iri this pleadiuug are trae and correct antd based upon xny
personal lmowledge, ln£onmabi4n and belief. I understattd that avememts qf £act are made
subject to the penalties of 18 PA C.S. §4904 3relatibg to wora faLsifcai:ion to wtbolnities.
    Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 48 of 56



.                              .                           ..    .                   i   ..       .   •    •      sx




                                             ♦Ll~[i`ll..lilJ\.7~`                             .                ---'



    I verify th,at the avermeats of ,faot made in this pleading are true anid oorreot end based upcm my
    personal knowledge, infatmation and belxe.f. I un             that averments of act ate made subjeot
    to the penalties of 18 PA C:S. §4904 relating to swo falsifcation io                ities.

                                                      ir        erly So on
Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 49 of 56
 Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 50 of 56

                                                                I
                     .




                                            VERI~ICATION

     I verify that flie avaments of fact znade irt this pleaffing are true and     aad based upon my
     personal lrnowledge, infarntation and belief. I understod ti tat averment of fact ere made subjeet
     to #Ise penaities of 18 PA C.S. §4904 relating io unswoxn 'fication ba authorffles.




.~




                                                                       ,
Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 51 of 56




     14

                                /s/ Jarrod D. Shaw
Case 2:20-cv-04318-CDJ Document 1-1 Filed 09/02/20 Page 52 of 56
01213434                                            5671-1
                       Case 2:20-cv-04318-CDJ Document 68ÿ Filed
                                                            ÿ 09/02/20 Page 53 of 56
                                                                                                        % ÿ&#ÿ6'ÿ5
                                                                                                         ()*)+ÿ-./012ÿ314.52ÿÿ
                                                                       6ÿ78ÿ5 '7'6'ÿÿ9688ÿÿÿÿÿ'6'ÿÿ ÿ
  (:;1ÿ-1;/5)42).<
  ÿ(:;1ÿ=-> ÿ344?44""$
  ÿ(:;1ÿ(:42).<>ÿ@A65BÿBC6DÿE@ÿFBDD@ÿG6HAÿI6%JKÿ%6
  ÿL)+)<Mÿ-:21> ÿC!ÿKÿN8!ÿ4?Kÿ3434
  ÿ(.O52>          ÿ5D6@@ÿ65C&A%
  ÿP./:2).<> ÿ56!ÿQ88
  ÿRO5S>           ÿNTU
  ÿ(:;1ÿVS41> ÿ5D6@@ÿ65C&A%
  ÿW2:2O;> ÿF6&C&%HÿCAÿD&@Cÿ56@BÿXHXCÿ5A%G
  31+:21Yÿ(:;1;
  Z[ÿ]^_`a^bÿc`d^dÿe^]^ÿf[ghbiÿ
  (:;1ÿj*1<2ÿW/k1YO+1
  Z[ÿc`d^ÿ^l^hadÿe^]^ÿf[ghbiÿ
  (:;1ÿm.2).<;ÿ
  Z[ÿc`d^ÿn[ao[hdÿe^]^ÿf[ghbiÿ
  (:;1ÿp:52)1;
       W1qÿr                    s;;./ jt  4<
                                        -:21 VS41                                                 u:m1
           2ÿ                           ÿ    6CCA%BUÿGA                                         @QB%J6%Kÿ&5Q6
                                             vD6&%C&GG
   sYY51;;>w884ÿD6JB@QABÿ@Cÿ ÿs+):;1;>h[h^
              FB@CÿIDAAXG&BD ÿX&
              $x"3"ÿ
              y3$xz8w3{2"34
   ÿ
           3                          2ÿ     vD6&%C&GG                                            @A65BKÿE&%5B%C
   sYY51;;>3""ÿXA%JBUÿFB%5Q ÿs+):;1;>h[h^
               ÿ
              HBB%@ITHÿv6ÿ28w42
   ÿ
           "                          2ÿ     vD6&%C&GG                                            UBCUKÿNA@BvQ
   sYY51;;>$3"ÿITXI6THQÿD6%Bÿ ÿs+):;1;>h[h^
              X6C&%@ITHÿv6ÿ2www3
   ÿ
116868 71186 !4"#                                                           21$
01213434                                            5671-1
                       Case 2:20-cv-04318-CDJ Document 68ÿ Filed
                                                            ÿ 09/02/20 Page 54 of 56
          $                      2ÿ         %&'()*(++                                  ,-*,.ÿ*'//,
   01123445$3"ÿ67/6'789ÿ&')-ÿ ÿ0=>?4345@A@B
            /'*():678ÿ%'ÿ2;;;3
   ÿ
          C                      2ÿ         %&'()*(++                                  :*-D-):E).ÿD(F*E
   01123445"244ÿ59'*(-:ÿ'D-ÿ ÿ0=>?4345@A@B
            %(**:6789ÿ%'ÿ2C32$
   ÿ
          ;                      2ÿ         %&'()*(++                                  ,'*-:.ÿ':9&-,
   01123445"244ÿ59'*(-:ÿ'D-ÿ ÿ0=>?4345@A@B
            %(**:6789ÿ%'ÿ2C32$
   ÿ
          G                      2ÿ         %&'()*(++                                  :E&E/E)HE6():E).
                                                                                       F(/6-&,
   011234453;2$ÿ:'/%:E)ÿ:*ÿ ÿ0=>?4345@A@B
            %(**:6789ÿ%'ÿ2C3"C
   ÿ
          I                     24 ÿ         -+-) ')*                                  J-&&:ÿ+'8Eÿ6')F
                                                                                       )'
   01123445;42ÿ59-:*)7*ÿ:*ÿ ÿ0=>?4345@A@B
            %9(&' -&%9('ÿ%'ÿ2024;
   ÿ
          0ÿ                       ÿ        *-'/ÿ&-' -                                8&'K-.ÿ8',ÿ:
   01123445$;0ÿ5(*,ÿ9'&&ÿ          ÿ0=>?4345@A@B
            %9(&' -&%9('ÿ%'ÿ2024Gÿ
            L32CM;I;H0C$4
   ÿ
         24 ÿ                      ÿ        '**E)-,ÿ+E                               :9'J.ÿN'E ÿ
                                             -+-) ')*
   01123445/587(-JEE :ÿ&&%ÿ ÿ0=>?4345@A@B
            3;4ÿ+E6-:ÿ'D-)7-.
            :7(*-ÿ2I44ÿ
            %(**:6789ÿ%'ÿ2C333ÿ
            L$23M;;GHG04G
  OPQR3SÿTUS2>34
   V>=>UW                                                                             O>4\P4>S>PU 0\\2P_?=X
   O?S3XY>Z3 OPQR3SÿY[\3                                               V>=>UWÿ]?2S[      0ZP^USTUS2[ÿO?S3
   4GHN7&H3434ÿ '5*(D-ÿ5':-                                            ÿ                        ÿ4IHN7&H3434ÿ
   22C$ÿ%/                                                                                       2242ÿ'/
116868 71186 !4"#                                        31$
01213434                                            5671-1
                       Case 2:20-cv-04318-CDJ Document 68ÿ Filed
                                                            ÿ 09/02/20 Page 55 of 56
             %&'()*0126863ÿ4#ÿ3445424554
              +,*-./
   ÿ
   45167813434ÿ 5<;;0450;04=ÿ5>?>8                    BC04D@4E                               ÿ4F167813434ÿ
   229$ÿ:; @5=><4ÿ67A                               >5C@                                  2242ÿ@;
    %&'GH),*I/ 263ÿ586 ÿ863JKÿÿ76L1ÿÿ #3ÿ
                   8ÿ5 7
             %&'()*MNMOP
              +,*-./
   ÿ
   45167813434ÿ 5<;:8@>4=ÿ2>80 ÿ4<=>50 BC04D@4E                                              ÿ4F167813434ÿ
   229$ÿ:; Q>?04                                                   >5C@                    2242ÿ@;
    %&'GH),*I/ 34ÿ3584645ÿ486533"J$K4ÿ9"ÿ76L1ÿÿ #3ÿ
             %&'()*5<;:8@>4=ÿR>=Cÿ4<=>50ÿ=<ÿ0204 ÿR>=C>4ÿ=R04=AÿJ34Kÿ@ABÿ@2=0
              +,*-./B0?>50ÿ>4ÿ@55< @450ÿR>=Cÿ780ÿ242F2ÿ2>80 
   ÿ
   45167813434ÿ 67Aÿ=>@8ÿ:0205=0                               BC04D@4E                   ÿ4F167813434ÿ
   229$ÿ:;                                                       >5C@                      2242ÿ@;
          %&'()*Fÿ67<Bÿ0S70B=0 
           +,*-./
   ÿ
   45167813434ÿ R@>=>4Qÿ=<ÿ8>B=ÿ5@B0                              BC04D@4E                   ÿ4F167813434ÿ
   229$ÿ:; ;Q;=ÿ5<42                                             >5C@                      2242ÿ@;
          %&'()*MNMOP
           +,*-./
   ÿ
   2$1@7Q13434ÿB=>:78@=><4ÿ2>80                                   BC@REÿ6@<                ÿ2$1@7Q13434ÿ
   23$Tÿ:;                                                                                   2399ÿ:;
    %&'GH),*I/ 34ÿ3584614Fÿ81623$JÿBKÿÿÿB
                                                76L1ÿÿ #3ÿ
                                                  6863

             %&'()*B=> :78@=><4ÿ=<ÿ0U=04 ÿ=>;0ÿ=<ÿ0B:<4 ÿ=<ÿ=C0ÿ5<;:8@>4=ÿ2>80 
              +,*-./2>800ÿ<4ÿ
                    J2>8  ÿ<4ÿV0C@82ÿ<2ÿR088Bÿ2@Q<ÿV@4Dÿ4@Kÿ04=Aÿ<2ÿ@::0@@450
                             V0C@82ÿ<2ÿR088Bÿ2@Q<ÿV@4Dÿ4@

                                         ÿ                      ÿ           ÿ            ÿ      ÿ
                                                                   ÿ
                                                       BÿC # ÿ3ÿÿ8 ÿÿ
116868 71186 !4"#                                     "1$
01213434                                            5671-1
                       Case 2:20-cv-04318-CDJ Document 68ÿ Filed
                                                            ÿ 09/02/20 Page 56 of 56




116868 71186 !4"#                         $1$
